--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (“Agreement”) is entered into and effective
as of February 21, 2012 (“Effective Date”), by and among Nyxio Technologies
Corporation, a Nevada corporation (“Company”), and Socius CG II, Ltd., a Bermuda
exempted company (including its designees, successors and assigns, “Investor”).
 
RECITALS
 
A.           The Company’s board of directors have authorized the creation of
the Preferred Shares (as defined below) which, subject to the approval of the
shareholders having at least a majority of the Company’s issued and outstanding
shares of Common Stock, the filing of an Information Statement or Proxy
Statement with the Securities and Exchange Commission  the filing of an
amendment to the Company’s Articles of Incorporation to designate blank check
preferred stock  (the “Approval”) and the filing of the Certificate of
Designations, will consist of a new series of preferred stock of the Company
designated as Series A Preferred Stock, par value $0.01 per share, the terms of
which are set forth in the Certificate of Designations (as defined below).  


B.            Subject to the terms and conditions set forth in this Agreement,
the Company desires to issue and sell to the Investor, and the Investor desires
to purchase from the Company, (i) the Preferred Shares (as defined below),
(ii) the Additional Investment Right (as defined below), (iii) the Additional
Investment Shares, (iii) the Warrant (as defined below), and (iv) the Warrant
Shares (as defined below), in each case as more fully described in this
Agreement.
 
C.           The offer and sale of the Securities (as defined below) provided
for herein are being made without registration under the Act (as defined below),
in reliance upon the provisions of Section 4(2) of the Act, Rule 506 of
Regulation D promulgated under the Act, and such other exemptions from the
registration requirements of the Act as may be available with respect to any or
all of the purchases/exchanges of Securities to be made hereunder.


 
AGREEMENT
 
NOW THEREFORE, in consideration of the premises, the mutual provisions of this
Agreement, and other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, Company and Investor agree as follows:
 
ARTICLE 1
DEFINITIONS
 
In addition to the terms defined elsewhere in this Agreement: (a) capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Certificate of Designations, and (b) the following terms have the
meanings indicated in this Article 1:

 
1

--------------------------------------------------------------------------------

 

        “Act” means the Securities Act of 1933, as amended.
 
“Action” has the meaning set forth in Section 4.1(j).


“Additional Investment Right” has the meaning set forth in Section 2.3(c)(ii).
 
“Additional Investment Shares” has the meaning set forth in Section 2.3(c)(ii).


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Act.  With respect to Investor, without limitation, any Person owning, owned by,
or under common ownership with Investor, and any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as Investor will be deemed to be an Affiliate of Investor.
 
“Agreement” shall have the meaning ascribed to such term in the preamble to this
Agreement.
 
“Automatic Termination” has the meaning set forth in Section 3.1.
 
“Bloomberg” means Bloomberg, L.P.


“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Nevada, in the form attached hereto as
Exhibit B.
 
 “Closing” has the meaning set forth in Section 2.2(a).
 
“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Trading Market, as reported by Bloomberg, or, if the
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York City time, as reported by Bloomberg, or, if the
Trading Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of all of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC).  If the Closing Bid Price or the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price or the Closing Sale Price, as the case
may be, of such security on such date shall be the fair market value as mutually
determined by the Company and Investor.  If the Company and Investor are unable
to agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 6.7. All such determinations are to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 
2

--------------------------------------------------------------------------------

 
 
 “Commitment Fee”  means a non-refundable fee payable by the Company to Investor
on the earliest of (a) the first Tranche Closing Date, (b) the six-month
anniversary of the Effective Date or (c) upon termination of this Agreement in
accordance with Article 3, which fee, at the option of the Company, shall either
be (i) an amount in cash equal to $250,000, delivered by wire transfer of
immediately available funds to an account designated by Investor (provided,
however, that if a cash Commitment Fee is paid on the first Tranche Closing
Date, such payment may be made by offsetting the first Tranche Amount), or (ii)
a number of shares of Common Stock, which shall be freely tradable by Investor
and legend free, determined by dividing (x) $250,000 by (y) 85% of the VWAP of
the Common Stock for the five (5) Trading Day-period immediately preceding the
date on which the Commitment Fee is paid.  For the avoidance of doubt, as of the
Effective Date, the Commitment Fee shall be fully payable in accordance with the
foregoing, whether or not the Closing or any Tranche Closings shall occur
hereunder and irrespective of any termination of this Agreement.


“Commitment Fee Shares” means freely tradable and legend free shares of Common
Stock issued in payment of the Commitment Fee.
 
“Common Shares” includes the Warrant Shares, the Additional Investment Shares,
and any Commitment Fee Shares.


“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any replacement or substitute thereof, or any share capital into
which such Common Stock shall have been changed or any share capital resulting
from a reclassification of such Common Stock.


“Company” shall have the meaning ascribed to such term in the preamble to this
Agreement.
 
“Company Parties” and “Company Party” have the meanings set forth in Section
5.8(b).
 
“Company Termination” has the meaning set forth in Section 3.2.
 
“Conditions to Closing” has the meaning set forth in Section 2.2(b).


“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith and attached hereto. The Disclosure Schedules shall
contain no material, non-public information.
 
“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.


 
3

--------------------------------------------------------------------------------

 

       “DWAC Shares” means all Common Shares or other shares of Common Stock
issued or issuable to Investor or any Affiliate, successor or assign of Investor
pursuant to any of the Transaction Documents, including without limitation any
Warrant Shares, Additional Investment Shares, and Commitment Fee Shares, all of
which shall be (a) issued in electronic form, (b) freely tradable by Investor
and legend free and without restriction on resale, and (c) timely credited by
Company to the specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program or any similar
program hereafter adopted by DTC performing substantially the same function, in
accordance with irrevocable instructions issued to and countersigned by the
Transfer Agent, in the form attached hereto as Exhibit C or in such other form
agreed upon by the parties.
 
“Effective Date” has the meaning set forth in the preamble to this Agreement.


“Evaluation Date” has the meaning set forth in Section 4.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Cap” has the meaning set forth in Section 2.3(c)(iii)(C).


“Exercise Notice” shall have the meaning set forth in the Warrant attached
hereto as Exhibit A-1.


“Fundamental Transaction” means that (i) the Company or any of its Subsidiaries
shall, directly or indirectly, in one or more related transactions, (1)
consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than fifty percent (50%) of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with any other Person whereby such other
Person acquires more than fifty percent (50%) of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) reorganize,
recapitalize or reclassify the Common Stock, (ii) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act and the rules and regulations promulgated thereunder) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of fifty percent (50%) of the aggregate ordinary voting power
represented by issued and outstanding Voting Stock of the Company, or (iii) any
other event which constitutes a Deemed Liquidation Event under the Certificate
of Designations.

 
4

--------------------------------------------------------------------------------

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.


“Greenberg Traurig” means Greenberg Traurig, LLP, counsel to Investor. 
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $100,000 due under leases
required to be capitalized in accordance with GAAP.
 
“Intellectual Property Rights” has the meaning set forth in Section 4.1(o).
 
“Investment Right Exercise Notice” means a notice issued by Investor to the
Company under this Agreement, in substantially the form attached hereto as
Exhibit A-2, to purchase Additional Investment Shares.


“Investor” shall have the meaning ascribed to such term in the preamble to this
Agreement.


“Investor Ownership Limit” has the meaning set forth in Section 2.3(c)(iii)(B).


“Investor Parties” and “Investor Party” have the meanings set forth in Section
5.8.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction (excluding restrictions on
transfer of securities under applicable U.S. federal or state securities or
“blue sky” laws).
 
“Lock-Up Agreements” means an agreement in the form attached as Exhibit D,
executed by the Company and each of the Company’s executive officers, directors
and beneficial owners of five percent (5%) or more of the Common Stock,
precluding each such Person from participating in any sale of the Common Stock
from the Tranche Notice Date through the Tranche Closing Date.
 
“Losses” has the meaning set forth in Section 5.8.
 
“Material Adverse Effect”  means any effect, change, occurrence, development,
condition or event that has had or would reasonable be expected to have a
material adverse effect on (i) the ability of the Company to consummate the
transactions contemplated hereby, (ii) the results of operations, assets,
business or financial condition and prospects of the Company and its
Subsidiaries, taken as a whole, or (iii) the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.

 
5

--------------------------------------------------------------------------------

 

“Material Agreement” means any loan agreement, financing agreement, equity
investment agreement or securities instrument to which Company is a party, any
agreement or instrument to which Company and the Investor or any Affiliate of
the Investor is a party, and any other material agreement listed, or required to
be listed, on any of Company’s reports filed or required to be filed with the
SEC, including without limitation Forms 10-K, 10-Q or 8-K.
 
“Material Permits” has the meaning set forth in Section 4.1(m).
 
“Maximum Placement” means $5,000,000.00.
 
“Maximum Tranche Amount” means, subject to any other applicable limitations set
forth in this Agreement, the Maximum Placement less the amount of any previously
noticed and funded Tranches.


“Officer’s Closing Certificate” means a certificate in customary form reasonably
acceptable to the Investor, executed by an authorized officer of the Company.
 
“Opinion” means an opinion from the Company’s independent legal counsel in the
form attached as Exhibit E, to be delivered in connection with the Closing.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Shares” means shares of Series A Preferred Stock of the Company
provided for in the Certificate of Designations, to be issued to Investor
pursuant to this Agreement.
 
“Prospectus” includes each prospectus and prospectus supplement (within the
meaning of the Act) related to the resale of the Common Shares, including
without limitation any prospectus or prospectus supplement with respect to each
Registration Statement.
 
“Registration Statement” means a valid, current and effective registration
statement or registration statements registering for resale the Common Shares,
and except where the context otherwise requires, means each registration
statement, as amended, including (i) all documents filed as a part thereof, and
(ii) any information contained in a prospectus filed with the SEC in connection
with such registration statement, to the extent such information is deemed under
the Act to be part of such registration statement.


“Regulation D” means Regulation D promulgated under the Act.
 
“Required Approval” means any approval of the Trading Market and/or the
Company’s stockholders required to be obtained by the Company prior to issuing
the Securities pursuant to any applicable rules of the Trading Market.


“Required Tranche Deliveries” has the meaning set forth in Section 2.3(e).

 
6

--------------------------------------------------------------------------------

 


“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect.
  
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Reports” means all reports required to be filed by the Company under the
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Effective Date (or such shorter period as the
Company was required by law to file such material).
 
“Securities” includes the Warrant, Additional Investment Right, Common Shares
and Preferred Shares issuable pursuant to this Agreement.
 
“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
 
“Termination Date” means the earlier of (i) the date that is two years after the
Closing  Date, or (ii) the Tranche Closing Date on which the sum of the
aggregate Tranche Purchase Price for all Tranche Shares equals the Maximum
Placement.
 
“Termination Notice” has the meaning as set forth in Section 3.2.
 
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Investor. 
 
“Trading Market” means the OTCQB, the OTC Bulletin Board, the NASDAQ Capital
Market, the NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE
Amex, or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock.
 
“Tranche” has the meaning set forth in Section 2.3(a).
 
“Tranche Amount” means the amount of any individual purchase of a tranche of
Preferred Shares, as specified by the Company, and shall not exceed the Maximum
Tranche Amount.
 
“Tranche Closing” has the meaning set forth in Section 2.3(f).


 
7

--------------------------------------------------------------------------------

 


“Tranche Limit” has the meaning set forth in Section 2.3(c)(iii)(C).


“Tranche Notice” has the meaning set forth in Section 2.3(b).


“Tranche Notice Date” has the meaning set forth in Section 2.3(b).
 
“Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and shall
be specified in writing by the Company.
 
“Tranche Share Price” means $10,000.00 per Preferred Share. The Company may not
issue fractional Preferred Shares.
 
“Tranche Shares” means the Preferred Shares that are purchased by Investor
pursuant to a Tranche. For the Maximum Placement, the aggregate number of
Preferred Shares (not including any Preferred Shares that may be issued as
dividend payments) to be issued by the Company to the Investor shall be 500
shares.
 
“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, and the exhibits, appendices, and schedules hereto and
thereto.
 
“Transfer Agent” means Holladay Stock Transfer, or any successor transfer agent
for the Common Stock.


“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
 
“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Trading Market on which the Common Stock
is then listed or quoted for trading during the period beginning at 9:30:01
a.m., New York City time, and ending at 4:00:00 p.m., New York City time, as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York City time,
and ending at 4:00:00 p.m., New York City time, as reported by Bloomberg, or, if
no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the three (3) highest closing bid
prices and the three (3) lowest closing ask prices of all of the market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC).  If VWAP cannot be calculated for such security on
such date on any of the foregoing bases, the VWAP of such security on such date
shall be the fair market value as mutually determined by the Company and
Investor. If the Company and Investor are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to Section
6.7. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 

 
8

--------------------------------------------------------------------------------

 
 
“Warrant” means the warrant issuable under this Agreement, in the form attached
hereto as Exhibit A-1, to initially purchase 11,146,497 shares of Common Stock,
at an initial exercise price per share equal to the Closing Bid Price of a share
of Common Stock on the most recently completed Trading Day prior to the
Effective Date, all subject to adjustment as provided therein. The term
“Warrant” as used in this Agreement shall also include any warrants to purchase
shares of Common Stock issued in exchange, transfer or replacement of the
Warrant.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.
 
ARTICLE 2
PURCHASE AND SALE
 
2.1          Agreement to Purchase.  Subject to the terms and conditions herein
and the satisfaction of the conditions to Closing set forth in this ARTICLE 2:
 
(a)           Investor hereby agrees to purchase such amounts of Tranche Shares
as the Company may, in its sole and absolute discretion, from time to time elect
to issue and sell to Investor according to one or more Tranches pursuant to
Section 2.3 below; and
 
(b)           The Company agrees to issue the Preferred Shares, Additional
Investment Right, Warrant and Common Shares to Investor in accordance with the
terms of this Agreement; provided, however, that for clarification purposes and
notwithstanding the foregoing, as of the Effective Date, the Commitment Fee
shall be fully payable in accordance with the foregoing, whether or not the
Closing or any Tranche Closings shall occur hereunder and irrespective of any
termination of this Agreement.
 
2.2         Closing.
 
(a)           Closing. The closing of this Agreement (the “Closing”) shall be
deemed to occur when this Agreement has been duly executed by both Investor and
the Company, and the other Conditions to Closing set forth in Section 2.2(b)
have been met (such date being referred to herein as the “Closing Date”).
 
(b)           Conditions to Closing. As a condition precedent to the Closing,
all of the following (the “Conditions to Closing”) shall have been satisfied
within sixty (60) calendar days after the Effective Date:
 
(i)           the following documents shall have been delivered to Investor: (A)
this Agreement, executed by the Company; (B) a Secretary’s Certificate as to (w)
the resolutions of the Company’s board of directors authorizing this Agreement
and the Transaction Documents, and the transactions contemplated hereby and
thereby, (x) a copy of the Company’s current Articles of Incorporation, (y) a
copy of the Company’s current Bylaws and (z) the incumbency of the persons
executing the Transaction Documents;

 
9

--------------------------------------------------------------------------------

 

 (C) a certified copy of the Articles of Incorporation as certified by the
Secretary of State (or comparable office) of the Company’s jurisdiction of
formation within ten (10) days of the Closing  Date; (D) a certificate
evidencing the formation and good standing of the Company in such entity’s
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction of formation as of a date within ten (10) days of
the Closing Date; (E) a certificate evidencing the Company’s qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company conducts business
and is required to so qualify, as of a date within five (5) days of the
Closing  Date; (F) a copy of the Certificate of Designations filed with the
Secretary of State (or comparable office) of the Company’s jurisdiction of
formation; (G) the Opinion; (H) a copy of the press release announcing the
transactions contemplated by this Agreement and Current Report on Form 8-K of
the Company describing the transactions contemplated by, and attaching a
complete copy of, the Transaction Documents; (I) the Irrevocable Transfer Agent
Instructions (which instructions shall be delivered to the Transfer Agent in
accordance with Section 5.1(b)); (J) a letter from the Transfer Agent certifying
the number of shares of Common Stock outstanding as of the Closing Date; and (K)
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as Investor or its counsel may reasonably
request.


(ii)          other than for losses incurred in the ordinary course of business,
there shall have been no Material Adverse Effect since the date of the last SEC
Report filed by the Company;
 
(iii)         the representations and warranties of the Company in this
Agreement shall be true and correct in all material respects and the Company
shall have delivered an Officer’s Closing Certificate to such effect to
Investor, signed by an officer of the Company;


(iv)            the Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, the Required Approval, if necessary;
 
(v)           the representations and warranties of Investor in this Agreement
shall be true and correct in all material respects; provided however, that
Section 4.2(i) need not be true and correct in all material respects at any date
after the first Tranche Closing;


(vi)           the Common Stock, and all Common Shares issuable upon
consummation of the transactions contemplated hereby, shall be listed for
trading or quoted on a Trading Market, the Company is in compliance with all
requirements in order to maintain listing or quotation on a Trading Market
(including reporting requirements under the Exchange Act, if applicable), and to
the Company’s knowledge there is no notice of any suspension or delisting with
respect to the trading or quotation of the shares of Common Stock on the then
applicable Trading Market;

 
10

--------------------------------------------------------------------------------

 

(vii)           none of the Company or any of its Subsidiaries is, or will be as
a result of the Closing, in breach or default of any of the Transaction
Documents or any Material Agreement;


(viii)           no statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or adopted by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin, prohibit or otherwise adversely affect any
of the transactions contemplated by the Transaction Documents;


(ix)           the Company has a sufficient number of duly authorized shares of
Common Stock reserved for issuance in such amount as may be required to fulfill
its obligations pursuant to the Transaction Documents and any outstanding
agreements with Investor and any Affiliate of Investor, including without
limitation all Commitment Fee Shares and all Warrant Shares issuable upon
exercise of the Warrant;


(x)           the Company shall have paid the fees and expenses of Greenberg
Traurig as required by  Section 6.1, by wire transfer of immediately available
funds to an account designated by Greenberg Traurig; and


(xi)           the Lock-Up Agreements shall have been executed and delivered.


(c)           Delivery of the Warrant.  On the Effective Date, the Company shall
deliver the Warrant duly executed on behalf of the Company and registered in the
name of Investor or its designee. For the avoidance of doubt, the parties agree
and acknowledge that the Warrant (and any Warrant Shares issued or issuable upon
exercise of the Warrant) shall be irrevocably issued as of such delivery (or, in
the case of the Warrant Shares, at the time specified in the Warrant), whether
or not any Tranche Closings shall occur hereunder and irrespective of any
termination of this Agreement.
 
(d)           Investor’s Obligation to Purchase. Subject to the prior
satisfaction of all conditions set forth in this Agreement, following Investor’s
receipt of a validly delivered Tranche Notice, Investor shall be required to
purchase from the Company a number of Tranche Shares equal to the permitted
Tranche Share Amount, in the manner described below.
 
2.3          Tranches to Investor.
 
(a)           Procedure to Elect a Tranche. Subject to the Maximum Tranche
Amount, the Maximum Placement and the other conditions and limitations set forth
in this Agreement, at any time following the time the Registration Statement is
declared effective, the Company may, in its sole and absolute discretion, elect
to exercise one or more individual purchases by Investor of Preferred Shares
(each a “Tranche”) according to the following procedure, provided that each
subsequent Tranche Notice Date (defined below) after the first Tranche Notice
Date shall be no sooner than five (5) Trading Days after the Tranche Closing for
the prior Tranche has occurred or such Tranche Closing has been cancelled
pursuant to the terms hereof.

 
11

--------------------------------------------------------------------------------

 
 
(b)           Delivery of Tranche Notice. The Company shall deliver an
irrevocable written notice (the “Tranche Notice”) the form of which is attached
hereto as Exhibit F (the date such Tranche Notice is delivered or deemed
delivered, as applicable, as set forth below being the “Tranche Notice Date”),
to Investor stating that the Company shall exercise a Tranche and stating the
number of Preferred Shares which the Company will sell to Investor at the
Tranche Share Price, and the aggregate purchase price for such Tranche (the
“Tranche Purchase Price”).  A Tranche Notice may be delivered by the Company to
Investor before 9:30 a.m., New York City time, on any Trading Day via facsimile
or electronic mail, with confirming copy by overnight carrier, in each case, to
the address set forth on the page immediately following the signature pages to
this Agreement.  A Tranche Notice delivered after such time on a Trading Day or
delivered on a non-Trading Day shall be deemed delivered on the following
Trading Day.  Except with respect to the delivery of a Tranche Notice on the
first Tranche Notice Date, the Company may not give a Tranche Notice until five
(5) Trading Days after the Tranche Closing for the prior Tranche has occurred or
such Tranche Closing has been cancelled pursuant to the terms hereof.


(c)Warrant Exercise; Additional Investment Shares.


(i)           Warrant.  On each Tranche Notice Date, that portion of the Warrant
equal to 35% of the Tranche Amount shall vest and become exercisable, and shall
be automatically exercised, at the price per share set forth in the Warrant, all
as more fully set forth in the Warrant.  Investor shall document the automatic
exercise of such portion of the Warrant by delivering an Exercise Notice to the
Company and shall make payment for the shares issuable upon such exercise
through the issuance of a recourse note in the form attached as Exhibit G to
this Agreement as set forth in the Warrant. An Exercise Notice in respect of an
automatic exercise of the Warrant, and the payment of the exercise price in
respect thereof, shall be delivered on or before 4:00 p.m., New York City time,
on the Trading Day immediately following the date on which the Tranche Notice is
deemed to have been delivered.
 
(ii)Additional Investment Shares.   On each Tranche Notice Date, Investor shall
become obligated, pursuant to a right automatically vesting and automatically
exercised on such Tranche Notice Date (each, an “Additional Investment Right”),
to purchase that number of shares of Common Stock (“Additional Investment
Shares”) equal in dollar amount to 100% of the Tranche Amount set forth in the
Tranche Notice at the price per share as determined by the immediately following
sentence.  The exercise price per share of the Additional Investment Right shall
be an amount per share equal to the Closing Bid Price of a share of Common Stock
on the most recently completed Trading Day prior to the time that the Tranche
Notice was delivered or deemed delivered for the applicable Tranche Notice Date.
Investor shall document the automatic exercise of the Additional Investment
Right by delivering an Investment Right Exercise Notice to the Company and shall
pay for the Additional Investment Shares through the issuance of a recourse note
in the form attached as Exhibit G to this Agreement. An Investment Right
Exercise Notice, and the payment of the exercise price in respect thereof, shall
be delivered on or before 4:00 p.m., New York City time, on the Trading Day
immediately following the date on which the Tranche Notice is deemed to have
been delivered.

 
12

--------------------------------------------------------------------------------

 
 
(iii)Tranche Notice Restrictions.
 
(A) In no event shall the Company be permitted to deliver a Tranche Notice (and
any such Tranche Notice shall be void ab initio), and in no event shall any
Tranche be consummated, if, at any time from the applicable Tranche Notice Date
through the related Tranche Closing Date (in both cases inclusive), a current,
valid and effective Registration Statement and Prospectus is not properly
available for use to permit the lawful public resale by the Investor of all
Common Shares underlying the Warrant (including the portion of the Warrant
vesting on the applicable Tranche Notice Date) and underlying the Additional
Investment Right with respect to the applicable Tranche Notice Date and, if
applicable, all Commitment Fee Shares then held by the Investor or any of its
Affiliates, or any such Common Shares would not be immediately freely tradable
by Investor or any of its Affiliates.


(B) At no time may the Company deliver a Tranche Notice if the number of Warrant
Shares and/or Additional Investment Shares to be received pursuant to the
automatic exercise of the Warrant and the automatic exercise of the Additional
Investment Right, in each case, triggered by such Tranche Notice, aggregated
with all other shares of Common Stock and other voting securities then owned or
deemed beneficially owned by Investor and its Affiliates, would result in
Investor and/or its Affiliates owning or being deemed the beneficial owner of
more than 9.9% of all of such Common Stock, with such ownership percentage
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder (the “Investor Ownership Limit”). The
provisions of this Section 2.3(c)(iii)(B) shall be implemented in a manner
otherwise than in strict conformity with the terms of this paragraph to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended Investor Ownership Limit herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Investor
Ownership Limit. The holders of Common Stock shall be third party beneficiaries
of this Section 2.3(c)(iii)(B) and the Company may not waive this paragraph
without the consent of holders of a majority of its Common Stock.


(C)           In addition to the restrictions set forth above, at no time may
the Company deliver a Tranche Notice if the number of Common Shares to be issued
upon the automatic exercise of the Warrant and the automatic exercise of the
Additional Investment Right, in each case, triggered by such Tranche
Notice  (together with the Commitment Fee Shares (if any) and all Common Shares
issued pursuant to previous Tranche Notices) would exceed the aggregate number
of Common Shares which the Company may issue without breaching the Company’s
obligations under the rules or regulations of the applicable Trading Market (the
number of shares which may be issued without violating such rules and
regulations, the “Exchange Cap”), except that such limitation shall not apply in
the event that the Company (A) obtains the approval of its stockholders as
required by the applicable rules of the applicable Trading Market for issuances
of Common Shares in excess of such amount or (B) obtains a written opinion from
reasonable outside counsel to the Company that such approval is not required.
 
 
13

--------------------------------------------------------------------------------

 

             (iv)Issuance of Warrant Shares and Additional Investment Shares. No
later than the Trading Day immediately following the date on which the Company
is deemed to have received each of the Exercise Notice or the Investment Right
Exercise Notice, as the case may be, and the aggregate exercise price in respect
thereof (such date of receipt being the “Exercise Delivery Date”), the Company
shall transmit by facsimile an acknowledgment of confirmation of receipt of
thereof to the Holder and an electronic copy of its share issuance instructions
to the Holder and the Transfer Agent (which such electronic transmissions to
comply with the notice provisions of Section 6.2 of this Agreement), and shall
instruct, authorize and cause the Transfer Agent to immediately credit such
aggregate number of freely tradable Common Shares to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with The Depository Trust Company (DTC) through the Fast Automated
Securities Transfer (FAST) Program through its Deposit/Withdrawal at Custodian
(DWAC) system, with such credit to occur no later than 12:00 p.m. New York City
time on third Trading Day following the Exercise Delivery Date, time being of
the essence, all of such shares of Common Stock which shall be immediately
freely tradable by Investor and without restrictive legend. 
 
(v)Security Agreement. When Investor pays for the exercise of any portion of the
Warrant or the Additional Investment Right with a recourse note in the form
attached hereto as Exhibit G, the Investor and the Company shall execute and
deliver to each other a security agreement in the form attached hereto as
Exhibit H simultaneously with the delivery of the first recourse note in
connection with such exercise.
 
(d)           Conditions Precedent to a Tranche Notice.  The right of the
Company to deliver a Tranche Notice and the obligation of the Investor to
acquire and pay for the Preferred Shares with respect to such Tranche Notice are
subject to the satisfaction, on each of the applicable Tranche Notice Date and
the applicable Tranche Closing Date, of each of the conditions set forth below:
 
(i)           the Common Stock (including without limitation, all Common Shares
issued or issuable hereunder) shall be listed for trading or quoted on a Trading
Market, the Company is in compliance with all requirements in order to maintain
listing or quotation on a Trading Market (including reporting requirements under
the Exchange Act, if applicable), and to the Company’s knowledge there is no
notice of any suspension or delisting with respect to the trading or quotation
of the shares of Common Stock on the then applicable Trading Market;
 
(ii)           the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all material respects as if made on
each of the Tranche Notice Date and Tranche Closing Date, except for
representations and warranties that are expressly made as of a particular date
in which case, such representations and warranties shall be true and correct as
of such particular date (provided, however, that, in respect of any
representation and warranty that is required to be so true and correct as of the
Tranche Notice Date and Tranche Closing Date which specifically refers to the
Disclosure Schedules, any information disclosed by the Company in a filing with
the SEC after the Effective Date but prior to the date of the Tranche Notice or
Tranche Closing (as applicable) shall be deemed to update the Disclosure

 
14

--------------------------------------------------------------------------------

 

Schedules automatically and without any further action on the part of the
Company), the Company shall have performed, satisfied and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed, satisfied or complied with by the Company at or prior to the
Tranche Notice Date and Tranche Closing Date, and the Company shall deliver an
Officer’s Closing Certificate to such effect to Investor, signed by an officer
of the Company;
 
(iii)           other than losses incurred in the ordinary course of business,
there shall have been no Material Adverse Effect since the Closing or the prior
Tranche Notice, if any;
 
(iv)           all Common Shares shall have been timely delivered pursuant to
(i) any Exercise Notice delivered to the Company under the terms of the Warrant
and (ii) any Investment Right Exercise Notice delivered to the Company under the
terms of this Agreement, in each case, prior to the applicable Tranche
Notice Date and Tranche Closing Date;


(v)           all Preferred Shares shall have been timely delivered pursuant to
any previously delivered Tranche Notice prior to the applicable Tranche Notice
Date;
 
(vi)           all previously-issued Common Shares are DWAC Shares in electronic
form and are then freely tradable by Investor and without restrictive legend;
 
(vii)           there is not then in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated in this Agreement or
any of the other Transaction Documents, or requiring any consent or approval
which shall not have been obtained, nor is there any pending or threatened
proceeding or investigation which may have the effect of prohibiting or
adversely affecting any of the transactions contemplated by this Agreement or
any other Transaction Document; no statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits the transactions contemplated by this Agreement or any other
Transaction Document; and no actions, suits or proceedings shall be in progress,
pending or, to the Company’s knowledge, threatened, by any person (other than
Investor or any Affiliate of Investor) that seek to enjoin or prohibit the
transactions contemplated by this Agreement or any other Transaction Document;
 
(viii)           the Company shall have obtained all governmental, regulatory or
third party consents and approvals and shall have made all required filings, in
each case, if any, necessary for the sale and resale of the Securities,
including without limitation, the Required Approval, if necessary;


(ix)           a current, valid and effective Registration Statement and
Prospectus shall be properly available for use, at all times from the applicable
Tranche Notice Date through the related Tranche Closing Date (in both cases
inclusive), to permit the lawful public resale by the Investor of all Common
Shares underlying the Warrant (including the portion of the Warrant vesting on
the applicable Tranche Notice Date) and underlying the Additional Investment
Right with respect to the applicable Tranche Notice Date and, if applicable, all
Commitment Fee Shares then held by the Investor or any of its Affiliates;

 
15

--------------------------------------------------------------------------------

 

(x)           to the extent required under the Act, the Company will, within the
time period required by Rule 424 under the Act, file a prospectus supplement
with respect to the giving of a Tranche Notice and the issuance and resale of
Common Shares in connection therewith;


(xi)           the Company has a sufficient number of duly authorized shares of
Common Stock reserved for issuance as may be required to fulfill its obligations
pursuant to the Transaction Documents and any other outstanding agreements
between the Company and Investor and any Affiliate of Investor, including
without limitation all Commitment Fee Shares, Warrant Shares issuable upon
exercise of the Warrant issued in connection with such Tranche and any previous
Tranche, and all Additional Investment Shares issuable upon exercise of any
Investment Right Exercise Notice delivered in connection with such Tranche and
any previous Tranche;


(xii)           the Company has provided notice of its delivery of the Tranche
Notice to all signatories of a Lock-Up Agreement as required under the Lock-Up
Agreement;
 
(xiii)           the aggregate number of Common Shares issuable to Investor,
aggregated with all other shares of Common Stock deemed beneficially owned by
Investor and its Affiliates would not cause Investor to exceed the Investor
Ownership Limit;


(xiv)           except in connection with the first Tranche Notice (unless such
first Tranche Notice is after the six-month anniversary of the Effective Date),
Investor shall have previously received the Commitment Fee;


(xv)            the Certificate of Designations shall have been duly filed with,
and accepted by, the Secretary of State of the State of Nevada and shall be in
full force and effect;


(xvi)           all deliverables specified in Section 2.3(e) of this Agreement
which are required to be delivered at or prior to the Tranche Notice Date shall
have been delivered;
 
(xvii)           following any applicable notice and opportunity to cure, the
Company is not, and will not be as a result of the applicable Tranche, in
default of this Agreement, any other agreement between the Company and Investor
or any Affiliate of Investor, or any other Material Agreement, and the Company
shall deliver to Investor an Officer’s Closing Certificate, signed by an
authorized officer of the Company, certifying as to the foregoing;


(xviii)           the Opinion, dated as of the Tranche Notice Date, shall be
delivered to Investor;


(xix)           the Warrant shall have been delivered to Investor; and


(xx)           Investor shall have received appropriate and customary
assurances from the Company’s independent legal counsel with respect to
compliance with applicable state securities and “blue sky” laws in connection
with the offering, sale and resale of the Securities in connection with such
Tranche Notice.

 
16

--------------------------------------------------------------------------------

 



(e)           Deliveries at Tranche Closing. The closing of any Tranche and the
parties’ obligations hereunder shall additionally be conditioned upon the
delivery of each of the following (the “Required Tranche Deliveries”), except as
otherwise indicated, on or before the applicable Tranche Closing Date:
 
(i)           a number of Preferred Shares equal to the Tranche Purchase Price
divided by the Tranche Share Price shall have been delivered to Investor or an
account specified by Investor for the Tranche Shares;
 
(ii)           the Tranche Purchase Price shall have been paid by the Investor
to the Company by wire transfer of immediately available funds to an account
designated by the Company prior to the applicable Tranche Closing Date;
 
(iii)           Investor shall have received the Commitment Fee, if any, that is
payable as set forth in the definition of Commitment Fee set forth in Article I
hereof;
 
(iv)           the following executed documents shall have been delivered to
Investor: the Opinion and the Officer’s Closing Certificate, in each case, dated
and delivered as of the Tranche Notice Date and the Tranche Closing Date;
provided, however, that the Opinion delivered on the Tranche Closing Date shall
only be required to cover such matters from the Opinion as are applicable to
such Tranche Closing as the Investor may reasonably request;
  
(v)            a “Use of Proceeds” certificate, signed by an officer of the
Company, and setting forth how the Tranche Purchase Price will be applied by the
Company, shall have been delivered to Investor;
 
(vi)            all Warrant Shares and Additional Investment Shares shall have
been timely delivered to Investor in accordance with any exercise notice
properly delivered to Company on or before the applicable Tranche Closing Date;


 (vii)           all documents, instruments and other writings required to be
delivered by the parties on or before the Tranche Closing Date pursuant to any
provision of this Agreement in order to implement and effect the transactions
contemplated herein;
 
(viii)            (a) the Company shall have paid all fees and expenses of
Greenberg Traurig as required by clause (i) of Section 6.1, by wire transfer of
immediately available funds to an account designated by Greenberg Traurig; (b)
with respect any Tranche Closing after the first Tranche Closing, the payment of
a $5,000.00 non-refundable administrative fee to Greenberg Traurig, in each
case, by offset against the Tranche Amount, or by wire transfer of immediately
available funds;


(ix)           on each Tranche Closing Date (other than the first Tranche
Closing Date), a “bring-down” certificate relating to the good standing of the
Company; and

 
17

--------------------------------------------------------------------------------

 

(x)           an opinion from Company’s independent legal counsel, which shall
only be required to cover such matters from the Opinion as are applicable to
such Tranche Closing as the Investor may reasonably request.


(f)           Mechanics of Tranche Closing.  Each of the Company and Investor
shall deliver all Required Tranche Deliveries required to be delivered by either
of them pursuant to Sections 2.3(d) and 2.3(e) of this Agreement, as applicable
on or prior to each Tranche Closing Date.  Subject to such delivery and the
satisfaction (or where legally permissible, the waiver) of the conditions set
forth in Section 2.3(d) as of such date, the closing (a “Tranche Closing”) of
the purchase by Investor of Preferred Shares shall occur by 5:00 p.m., New York
City time, on the date which is ten (10) Trading Days following the Tranche
Notice Date (each a “Tranche Closing Date”) at the offices of Investor or its
counsel; provided, however, that if any Warrant Shares or Additional Investment
Shares, with respect to any portion of the Warrant or Additional Investment
Right exercised before the Tranche Closing Date have not been timely delivered
in accordance with the Transaction Documents, then the Tranche Closing and
Tranche Closing Date shall be extended one (1) Trading Day for each Trading Day
that such delivery is not made; and provided, further, that if any Warrant
Shares or Additional Investment Shares are not DWAC Shares upon delivery, then
the Tranche Closing Date shall be extended one (1) Trading Day for each Trading
Day that such shares are not DWAC Shares.  On or before each Tranche Closing
Date, Investor shall pay to the Company the Tranche Purchase Price to be paid
for such Tranche Shares by wire transfer of immediately available funds to an
account designated by the Company prior to the applicable Tranche Closing Date.


(g)           Limitation on Obligations to Purchase and Sell.  Notwithstanding
anything herein to the contrary, in the event the Closing Bid Price of the
Common Stock during any one or more of the nine (9) Trading Days on or
immediately following the Tranche Notice Date falls below 75.0% of the Closing
Bid Price of the Common Stock on the Trading Day immediately prior to the
Tranche Notice Date, the Company shall not issue any Tranche Shares on the
Tranche Closing Date, Investor shall not purchase any of the Tranche Shares, and
the Tranche shall automatically be cancelled; provided, however, that upon such
cancellation, the Investor shall redeem any outstanding recourse note tendered
by Investor for Additional Investment Shares or Warrant Shares issued in
connection with the applicable Tranche Notice for the principal amount of the
recourse note plus accrued interest in exchange for (a) 92% of any gross
proceeds received by the Investor upon the sale of such Additional Investment
Shares or Warrant Shares issued to Investor in connection with such Tranche
Notice and (b) the return to the Company of any unsold Additional Investment
Shares or Warrant Shares issued to Investor in connection with such Tranche
Notice.


2.4          Maximum Placement.  Investor shall not be obligated to purchase any
additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Placement.


2.5             Share Sufficiency.  The Company shall have a sufficient number
of duly authorized shares of Common Stock for issuance in such amount as may be
required to fulfill its obligations pursuant to the Transaction Documents and
any outstanding agreements with Investor and any Affiliate of Investor,
including, without limitation, all Common Shares issuable pursuant to the
Warrant and this Agreement.

 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 3
TERMINATION
 
3.1          Automatic Termination.  This Agreement shall terminate
automatically (each, an “Automatic Termination”) upon the occurrence of any of
the following:
 
(a)           if, at any time after the Effective Date, either the Company or
the Investor, or any director or executive officer of the Company or the
Investor, has engaged in a transaction or conduct related to the Company or the
Investor, as applicable, that has resulted in (i) a SEC enforcement action, or
(ii) a civil judgment or criminal conviction for fraud or misrepresentation, or
for any other offense that, if prosecuted criminally, would constitute a felony
under applicable law;
 
(b)           if the Company or the Common Stock or any Common Shares shall
cease or fail to be listed for trading or quoted on a Trading Market (a “Trading
Market Event”) if such Trading Market event continues for five consecutive days
or more; 


(c)           if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any subsidiary of the Company;
 
(d)           upon the occurrence of a Fundamental Transaction;
  
(e)           the Company (i) creates or publicly announces its intention to
create a class of stock senior to the Series A Preferred Stock with respect to
dividend or liquidation rights or (ii) substantially alters or publicly
announces its intention to substantially alter the capital structure of the
Company in a manner that adversely affects the rights or preferences of the
Series A Preferred Stock, in each case without the prior approval of the holders
or a majority of the Investor; and


(f)           on the Termination Date.
 
3.2          Company Termination.  The Company may at any time in its sole
discretion terminate (a “Company Termination”) this Agreement by providing 30
days’ advance written notice (“Termination Notice”) to Investor; provided the
Company shall not have the right to terminate this Agreement if the Company is
in breach or default of this Agreement.
 
3.3          Other Termination.  The Investor may terminate this Agreement by
providing three days’ advance written notice to the Company, if the Company is
in breach or default of any Material Agreement which has or would reasonably be
expected to have a Material Adverse Effect, and such breach or default is not
cured within 20 Trading Days after notice of such breach or default is delivered
to the Company.

 
19

--------------------------------------------------------------------------------

 

             The Company or the Investor may terminate this Agreement by
providing three days’ advance written notice to the other, if the other party is
in material breach or default of this Agreement or any Transaction Document or
such party has committed any material anticipatory breach, and such material
breach or default is not cured within 10 Trading Days after notice of such
material breach or default is delivered to the breaching party. This Agreement
may be terminated at any time by the mutual written consent of both the Company
and the Investor, effective as of the date of such mutual written consent unless
otherwise provided in such written consent.
 
3.4          Effect of Termination.  In the event of termination by the Company
or the Investor pursuant to Section 3.2 or 3.3, as applicable, written notice
thereof shall forthwith be given to the other party as provided in Section 6.2
(unless termination is automatic) and this Agreement shall be terminated without
further action by either party. If this Agreement is terminated as provided in
Section 3.1, 3.2 or 3.3 herein, this Agreement shall thereafter be of no further
force and effect, except as provided in Section 6.8 hereof and in this Section
3.4. Nothing in this Section 3.4 shall be deemed to release the Company or the
Investor from any liability for any breach or default under this Agreement or
any of the other Transaction Documents occurring prior to such termination, or
to impair the rights of the Company and the Investor to compel specific
performance by the other party of its obligations under this Agreement arising
prior to such termination, or to impair rights of indemnification under this
Agreement or any other Transaction Document. The termination of this Agreement
will have no effect on any Preferred Shares, Warrant, Warrant Shares or
Additional Investment Shares previously issued or delivered, or on any rights of
any holder thereof.  For the avoidance of doubt and notwithstanding anything
contained in this Agreement to the contrary, (a) all cash fees paid to Investor
(including, without limitation, the Commitment Fee) or its counsel’s fees are
non-refundable, and (b) all of the Commitment Fee Shares, if any, shall be
deemed fully earned as of the Effective Date whether or not the Closing or any
Tranche Closings shall occur hereunder and irrespective of any termination of
this Agreement, and the Warrant (and any Warrant Shares received pursuant to the
Warrant) shall be irrevocably issued as of the date delivered (or, in the case
of the Warrant Shares, at the time specified in the Warrant), whether or not any
Tranche Closings shall occur hereunder and irrespective of any termination of
this Agreement. 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1          Representations and Warranties of the Company.  Except as set forth
below as being qualified by the corresponding section of the Disclosure
Schedules (as the same may be updated or deemed updated pursuant to Section
2.3(d)(ii)), which shall be deemed a part hereof, or as set forth below as being
qualified by the SEC Reports, which, in each case, shall qualify any
representation or warranty made herein to the extent of such disclosure, the
Company hereby represents and warrants to, and as applicable covenants with,
Investor as follows:
 
(a)           Subsidiaries.  Other than as set forth in Schedule 4.1(a) of the
Disclosure Schedules, the Company does not own, directly or indirectly, any
capital stock or other equity interests in any Subsidiary.

 
20

--------------------------------------------------------------------------------

 

(b)           Organization and Qualification.   The Company and each of its
Subsidiaries is an entity duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.   Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its Articles of Incorporation
or bylaws as currently in effect, except where such violation or default would
not, individually or in the aggregate, constitute a Material Adverse Effect. The
Company and each of its Subsidiaries is duly qualified to conduct business and
is in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except as would not have or
reasonably be expected to result in a Material Adverse Effect.
 
(c)           Authorization; Enforcement.  Subject to the Company’s obtaining
the Approval and filing the Certificate of Designations the Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations hereunder or thereunder.  The execution and delivery
of each of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby or thereby have been duly authorized by
all necessary corporate action on the part of the Company and no further consent
or authorization of the Company or its board of directors or stockholders is
required other than the Approval.  Each of the Transaction Documents has been,
or upon delivery will be, duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies.


(d)           No Conflicts.  Assuming each of the filings, consents and
approvals referred to in Section 4.1(e) are obtained, given or made on a timely
basis, as applicable, the execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s
Articles of Incorporation or bylaws as currently in effect, or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any Lien upon any
of the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
U.S. federal and state securities laws and regulations), or by which any
property or asset of the Company is bound or affected; except in the case of
each of clauses (ii) and (iii), such as would not have or reasonably be expected
to result in a Material Adverse Effect.

 
21

--------------------------------------------------------------------------------

 
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the Approval and the filing of the Certificate of Designations,
(ii) such as may be required under the Act (including, without limitation, the
filing of a Form D with the SEC and the filing with the SEC of any required
supplement to the Prospectus pursuant to Rule 424(b) under the Act) or the
Exchange Act (including, without limitation, the filing of a Current Report on
Form 8-K of the Company describing the transactions contemplated by, and
attaching a complete copy of, the Transaction Documents), (iii) such as may be
required under applicable state securities or “blue sky” laws, (iv) such as may
be required under the rules and regulations of the Trading Market or the
Financial Industry Regulatory Authority (the “FINRA”) and (v) such consents,
waivers, authorizations, order, notices, filings or registrations, the failure
of which to obtain, give or make would not, individually or in the aggregate,
result in a Material Adverse Effect; provided, that, for purposes of the
representation made in this Section 4.1(e), the Company is assuming and relying
upon the accuracy of the representations and warranties of the Investor
contained in Sections 4.2(d) through and including 4.2(k), and the full
performance of and compliance with the covenants and agreements of the Investor
contained in Section 5.1 of this Agreement.
 
(f)           Issuance of the Securities.  The Securities (other than the
Preferred Stock)  are duly authorized and, the Securities when issued and paid
for in accordance with the applicable Transaction Documents, and subject to, and
in reliance on, the representations, warranties, covenants and agreements made
herein by the Investor, will be duly and validly issued, fully paid and
nonassessable, and subject to Section 5.14, free and clear of all Liens.  The
Company has reserved from its duly authorized capital stock a number of shares
of Common Stock and after the Approval and filing of the Certificate of
Designations, the Company will reserve the  Preferred Stock for issuance of the
Securities at least equal to the number of Securities which could be issued
pursuant to the terms of this Agreement based on the then-current anticipated
exercise price(s) of the Warrant.


(g)           Capitalization.
 
.  As of the date hereof, the authorized capital stock of the Company consists
of 121,212,122 shares of Common Stock, of which, 37,500,000 are issued and
outstanding. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as set forth in Schedule
4.1(g) of the Disclosure Schedules, and except as a result of the purchase and
sale of the Securities and stock options issued by the Company to its employees,
directors and consultants, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or securities convertible into or
exercisable for shares of Common Stock.

 
22

--------------------------------------------------------------------------------

 

 The issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than Investor)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange, or reset price under such securities.  All of
the outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all U.S. federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  Except as disclosed in the SEC Reports, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders. 
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
required SEC Reports for the two years preceding the Effective Date (or such
shorter period as the Company was required by law to file such material) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.   As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, as applicable, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. 
 
(i)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that would reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity incentive
plans.  The Company does not have pending before the SEC any request for
confidential treatment of information.
 
 
23

--------------------------------------------------------------------------------

 

                               (j)           Litigation.  There is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) would, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company, nor to the knowledge of the Company any director or officer of the
Company, is or has been during the past five years the subject of any Action
involving a claim of violation of or liability under U.S. federal or state
securities laws or a claim of breach of fiduciary duty.  During the past five
years, there has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company or
any current or former director or officer of the Company in their capacity as a
director or officer of the Company.  During the past five years, the SEC has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the Act.
 
(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which would reasonably be expected to result in a Material Adverse
Effect.
 
(l)           Compliance.  The Company (i) is not in default under or in
violation of (and, to the Company’s knowledge, no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company under), nor has the Company received written notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other similar agreement or instrument to which
it is a party or by which it or any of its properties is bound (whether or not
such default or violation has been waived), (ii) is in violation of any order of
any court, arbitrator or governmental body applicable to the Company, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority applicable to the Company, including without limitation
all foreign, federal, state and local laws applicable to its business, except in
each of the cases referenced in clauses (i), (ii) and (iii) above as would not
have a Material Adverse Effect.
 
(m)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any written
notice of proceedings relating to the revocation or modification of any Material
Permit.
 
(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by

 
24

--------------------------------------------------------------------------------

 

them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance.
 
(o)           Patents and Trademarks.  The Company has, or has rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, licenses and other similar rights that are
necessary or material for use in connection with their respective businesses as
described in the SEC Reports and which the failure to so have would have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).  The
Company has not received a written notice that the Intellectual Property Rights
used by the Company violates or infringes upon the rights of any Person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights of the Company.
 
(p)           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company is
engaged.  The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any equity incentive plan of the
Company.
 
(r)           Sarbanes-Oxley; Internal Accounting Controls.  Except as set forth
in the SEC Reports, the Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 that are applicable to it. Except as set forth in
the SEC Reports, the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable

 
25

--------------------------------------------------------------------------------

 

intervals and appropriate action is taken with respect to any
differences.  Except as set forth in the SEC Reports, the Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company,
including its Subsidiaries, is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
most recently filed periodic report under the Exchange Act, as the case may be,
is being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of the date prior to
the filing date of the most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could materially affect the Company’s internal controls.
  
(s)           Certain Fees.  Except for the payment of the Commitment Fee, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement and no broker, finder, financial advisor
placement agent or investment banker has been retained in connection with the
transactions contemplated by this Agreement.  Except as a result of any
agreements or arrangements made by the Investor or its representatives or
Affiliates, to the Company’s knowledge, Investor shall have no obligation with
respect to any such fees or commissions of a type contemplated in this Section
4.1(s) that may be due in connection with the transactions contemplated by this
Agreement.
 
(t)           Private Placement; Compliance. Assuming the accuracy of Investor
representations and warranties set forth in Section 4.2, no registration under
the Act is required for the offer and sale of the Securities by the Company to
Investor as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(v)           Registration Rights.  No Person has any right to cause the Company
to effect the registration under the Act of any securities of the Company that
have not been registered.
 
(w)           Listing and Maintenance Requirements.  The Common Stock is not and
is not required to be registered pursuant to Section 12(b) or 12(g) of the
Exchange Act.  The Company has not in the 12 months preceding the Effective
Date, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is in compliance with all such listing and maintenance requirements.

 
26

--------------------------------------------------------------------------------

 

  
(x)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Articles of Incorporation or the laws of
its state of incorporation that is or could become applicable to Investor as a
result of Investor and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities and Investor’s ownership of the Securities.
 
(y)           Disclosure.  Except with respect to (i) the transactions
contemplated by the Transaction Documents and (ii) the information that will be
publicly disclosed by the Company pursuant to Section 2.2(b)(i)(H) and Section
5.4, the Company confirms that neither the Company nor any other Person acting
on its behalf has provided Investor or its agents or counsel with any
information that constitutes material, non-public information. The Company
understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  All disclosure provided to Investor regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company with respect to the representations and warranties made herein are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. Each press release issued by the Company
or any of its Subsidiaries during the twelve (12) months preceding the Effective
Date did not at the time of release (or, if amended or superseded by a later
dated press release issued by the Company or any of its Subsidiaries prior to
the Effective Date or by a later dated SEC Report filed with or furnished to the
SEC by the Company prior to the Effective Date, at the time of issuance of such
later dated press release or filing or furnishing of such SEC Report, as
applicable) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  From and after the Effective Date, the Company understands and
confirms that neither Investor nor any Affiliate of Investor shall have any duty
of trust or confidence that is owed directly, indirectly, or derivatively to the
Company or the shareholders of the Company or to any other Person who is the
source of material non-public information regarding the Company.  There is no
adverse material information regarding the Company that has not been publicly
disclosed prior to the Effective Date.  
 
(z)           No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering of any of
the Securities in connection herewith to be integrated with prior offerings by
the Company for purposes of the Act or which could violate any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the applicable Trading Market.

 
27

--------------------------------------------------------------------------------

 
 
(aa) Financial Condition.  Based on the financial condition of the Company as of
the date of the Closing: (i) the fair saleable market value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances, which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the date of the Closing.  The
Company’s Quarterly Report on Form 10-Q for its fiscal quarter ended September
30, 2011 sets forth as of September 30, 2011 all outstanding secured and
unsecured Indebtedness of the Company, or for which the Company has
commitments.  The Company is not in default with respect to any indebtedness for
borrowed money.  


(bb)        Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.
  
(cc)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any corrupt funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 
28

--------------------------------------------------------------------------------

 
 
(dd)         Acknowledgment Regarding Investor’s Purchase of Securities.  The
Company acknowledges and agrees that Investor is acting solely in the capacity
of arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities.  The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
(ee)          Accountants.  The Company’s accountants are set forth in the SEC
Reports.  To the Company’s knowledge, such accountants are an independent
registered public accounting firm as required by the Act.
 
(ff)        No Disagreements with Accountants and Lawyers.  There are no
material disagreements presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company.
 
(gg)        Registration Statements and Prospectuses.
 
(i)           Company will use its commercially reasonable best efforts to file
within 30 calendar days after the Closing Date (or as soon as possible
thereafter), cause to become effective as soon as possible thereafter, and
remain effective until the earlier of (A) the first date on which all Common
Shares covered thereby have been resold or (B) in the event that no Tranche
Closing ever occurs and no Common Shares (including, without limitation, any
Commitment Fee Shares) are issued pursuant to this Agreement, the Termination
Date, a Registration Statement covering the public resale by the Investor of all
Common Shares issued pursuant to the Transaction Documents.  Such Registration
Statement, on the date it is filed with the SEC and on the date it becomes
effective, and, as amended or supplemented, at the time of any Tranche Notice
Date, Tranche Closing Date, or issuance of any Common Shares, will comply as to
form, in all material respects, with the requirements of the Act.
 
(ii)          Such Registration Statement, as of its effective date, will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided that this representation and warranty does not apply to
statements in or omissions from such Registration Statement made in reliance
upon and in conformity with information relating to the Investor furnished to
the Company in writing by or on behalf of the Investor expressly for use
therein, which to the Company’s knowledge are not false or misleading.

 
29

--------------------------------------------------------------------------------

 
 
(iii)        The Prospectus, on the date it is filed with the SEC and as of its
date, and, at the time of any Tranche Notice Date, Tranche Closing Date, or
issuance of any Common Shares, and at all times during which a prospectus is
required by the Act to be delivered in connection with any resale of Common
Shares covered thereby, will comply as to form, in all material respects, with
the requirements of the Act.
 
(iv)         The Prospectus and any amendment or supplement thereto, as of its
date, will not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
this representation and warranty does not apply to statements in or omissions
from the Prospectus or any amendment or supplement thereto made in reliance upon
and in conformity with information relating to the Investor furnished to the
Company in writing by or on behalf of the Investor expressly for use therein,
which to the Company’s knowledge are not false or misleading.
 
(v)           Such Registration Statement, as of its effective date, will meet
the requirements of subsections (a)(1)(i) and (a)(1)(iii) of Rule 415 under the
Act or any other applicable subsections thereof.


(vi)           To the extent required under the Act, the Company will, within
the time period required by Rule 424 under the Act, file a prospectus supplement
with respect to the giving of a Tranche Notice and the issuance and resale of
Common Shares in connection therewith.


(hh)           Dilutive Effect.  The Company understands and acknowledges that
the number of Warrant Shares will increase in certain circumstances. The Company
further acknowledges that its obligation to issue the Warrant Shares upon
exercise of the Warrant in accordance with the Warrant is absolute and
unconditional, regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.


(ii)           Manipulation of Price.  Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (i) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries.


(jj)           U.S. Real Property Holding Corporation.  Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by Investor, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended, and the Company and each Subsidiary shall so certify upon
Investor’s request.

 
30

--------------------------------------------------------------------------------

 

                      (kk)           Securities Law Compliance; Shell Company
Status.  The Company has complied and shall comply with all applicable federal
and state securities laws in connection with the offer, issuance and sale of the
Securities hereunder (and, as applicable, the resale of the Common Shares by
Investor), including, without limitation, the applicable requirements of the
Act. The Company was previously an issuer identified in subsection (i) of Rule
144.


(ll)           No General Solicitation or Advertising.  Neither the Company nor,
to the knowledge of the Company, any of its directors or officers (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D) or general advertising with respect to the sale of the
Securities, or (ii) made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Securities under the Act or made any “directed selling
efforts” as defined in  Rule 902 of Regulation S.


(mm)           Public Utility Holding Act.  None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.


(nn)           Federal Power Act.  None of the Company nor any of its
Subsidiaries is subject to regulation as a “public utility” under the Federal
Power Act, as amended.


(oo)           Money Laundering.  The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, without limitation, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, without limitation, (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.


(pp)           Officers, Directors and Beneficial Owners.  Schedule 4.1(pp) sets
forth the identities of all officers, directors and beneficial owners of five
percent (5%) or more of the Common Stock, along with the number of shares of
Common Stock beneficially owned by each such Person.
 
4.2          Representations and Warranties of Investor. Investor hereby
represents and warrants to, and as applicable covenants with, the Company as
follows:
 
(a)           Organization; Authority.  Investor is an entity duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Investor has the requisite company power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.  The execution and delivery of the
Transaction Documents to which Investor is

 
31

--------------------------------------------------------------------------------

 

a party and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary company action on the part of
Investor and no further consent or authorization of Investor or its members is
required.  Each Transaction Document to which Investor is a party has been (or
will be) duly executed by Investor, and when delivered by Investor in accordance
with the terms hereof or thereof, will constitute the valid and legally binding
obligation of Investor, enforceable against Investor in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies.
 
(b)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents to which Investor is a party do not and will not conflict
with or violate any provision of Investor’s memorandum of association or
bye-laws (or similar organizational documents) as currently in effect.
 
(c)           Investor Status.  At the time Investor was offered the Securities,
it was, and it is: (i) an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Act.
 
(d)           Experience of Investor.  Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Investor is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. 
 
(e)           General Solicitation.  Investor is not purchasing or acquiring the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)           No Public Sale or Distribution.  Investor is acquiring the
Securities for its own account, and not as a nominee or agent, for investment
purposes, and not with a view towards, or for resale in connection with, the
public sale or distribution of any part thereof, all except pursuant to
transactions registered under the Act or exempt from such registration;
provided, however, that the disposition of its property shall at all times be
within its control.
 
(g)           Acknowledgement of Private Placement.  Investor understands that
the offer and sale of the Securities provided for herein is being made without
registration under the Act, in reliance upon the provisions of Section 4(2) of
the Act, Regulation D promulgated under the Act, and such other exemptions from
the registration requirements of the Act as may be available with respect to any
or all of the purchases of Securities to be made hereunder, and that the Company
is relying in part upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, covenants,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.
 

 
32

--------------------------------------------------------------------------------

 

(h) Transfer or Resale. Investor understands that (i) the Preferred Shares, the
Additional Investment Right and the Warrant have not been and are not being
registered under the Act or any state securities or “blue sky” laws and (ii)
neither the Company nor any other Person is under any obligation to register the
Preferred Shares, the Additional Investment Right or the Warrant under the Act
or any state securities or “blue sky” laws or to comply with the terms and
conditions of any exemption thereunder with respect to the Preferred Shares, the
Additional Investment Right or the Warrant.
 
(i)           Not an Affiliate.  The Investor is not an officer, director or
Affiliate of the Company.
 
(j)           No Governmental Review. Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(k)           Trading Restrictions; Compliance with Securities Laws.  Investor
covenants and agrees that during the period beginning on the Trading Day
immediately preceding the Effective Date and ending on the Trading Day
immediately following the termination of this Agreement, neither the Investor
nor any of its Affiliates nor any entity managed or controlled by the Investor
will, directly or indirectly, enter into or execute or cause or assist any
Person to enter into or execute any “short sale” (as such term is defined in
Rule 200 of Regulation SHO, or any successor regulation, promulgated by the SEC
under the Exchange Act) of the Common Stock or trading derivative securities to
the same effect.


The Company acknowledges and agrees that Investor does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.2.
 
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
 
5.1          Certain Transfer Restrictions.
 
(a)           The Securities constitute “restricted securities” as such term is
defined in Rule 144(a)(3) and may only be disposed of in compliance with U.S.
federal securities laws and applicable state securities or “Blue Sky”
laws.  Without limiting the generality of the foregoing, except for a transfer
to an Affiliate of Investor or a bona fide pledge of the Securities, the
Securities may not be offered for sale, sold, transferred, assigned, pledged or
otherwise distributed unless (i) such offer, sale, transfer, assignment, pledge
or distribution is subsequently registered under the Act, (ii) Investor shall
have delivered to the Company an opinion of counsel reasonably acceptable to the
Company (which may be Greenberg Traurig), in a form generally acceptable to the
Company, to the effect that such Securities to be offered for sale, sold,
transferred, assigned, pledged or otherwise distributed may be offered for sale,
sold, transferred, assigned, pledged or otherwise distributed pursuant to an
exemption from such registration, or (iii) such Securities can be offered for
sale, sold, transferred, assigned, pledged or otherwise distributed pursuant to
Rule 144 or Rule

 
33

--------------------------------------------------------------------------------

 
 
144A promulgated under the Act, as applicable. Infurtherance of the foregoing,
except as otherwise provided below and elsewhere in this Agreement, certificates
for the Preferred Shares and the Warrant shall bear the following restrictive
legend:


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The foregoing legend shall be removed if and when no longer required in the
opinion of counsel to Investor or other holder of the Preferred Shares or
Warrant in the form and substance reasonably satisfactory to the Company.
Notwithstanding the foregoing and for the avoidance of doubt, all Common Shares
(including without limitation all Warrant Shares, all Additional Investment
Shares, and all Commitment Fee Shares, if any) shall be DWAC Shares that are
freely tradable by Investor, without restrictive or other legend and without
restriction on resale, and the Company shall not take any action or give
instructions to any transfer agent of the Company otherwise.


(b)           At the Closing, the Company shall issue irrevocable instructions
to the Transfer Agent in the form attached hereto as Exhibit C (the “Irrevocable
Transfer Agent Instructions”) to issue certificates or credit shares to the
applicable balance accounts at DTC, registered in the name of Investor or its
respective nominee(s), for the Securities in such amounts as specified from time
to time by Investor to the Company upon delivery of the Common Shares or
Preferred Shares (as the case may be). The Company represents, warrants and
covenants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5.1(b) will be given by the Company to
the Transfer Agent with respect to the Securities, and that the Securities shall
otherwise be freely transferable on the books and records of the Company, as
applicable, to the extent contemplated in this Agreement and the other
Transaction Documents. The Company shall take all necessary action to give
effect to the foregoing. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to Investor. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5.1(b) will be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Section
5.1(b), that Investor shall be entitled, in addition to all other

 
34

--------------------------------------------------------------------------------

 

available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.  Any fees
(with respect to the transfer agent, counsel to the Company or otherwise)
associated with the issuance of such opinion or the removal of any legends on
any of the Securities shall be borne by the Company.


5.2          Furnishing of Information.  As long as Investor owns Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the Effective Date pursuant to the Exchange Act.  Upon the
request of Investor, the Company shall deliver to Investor a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as Investor owns Securities, if the Company is
not required to file reports pursuant to such laws, it will prepare and furnish
to Investor and make publicly available in accordance with Rule 144(c) such
information as is required for Investor to sell the Securities under Rule 144
until such time as Investor may sell all such Securities without restriction
under Rule 144.  The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Person to sell Securities without
registration under the Act within the limitation of the exemptions provided by
Rule 144.
 
5.3          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Act of the
offer and sale of the Securities to Investor or in a manner that could violate
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the applicable Trading Market.


5.4          Securities Laws Disclosure; Publicity.  The Company shall (i) by
11:59:59 p.m., New York City time, on the Trading Day immediately following the
Effective Date, issue a press release and (ii) by 5:30 p.m., New York City time,
on the fourth (4th) Trading Day immediately following the Effective Date, file a
Current Report on Form 8-K describing the transactions contemplated by, and
attaching a complete copy of, the Transaction Documents. Such press release and
Current Report on Form 8-K shall be reasonably acceptable to Investor. The
Company and Investor shall consult with each other in issuing any additional
press releases with respect to the transactions contemplated hereby, and neither
the Company nor Investor shall issue any such press release or otherwise make
any such public statement without the prior consent of the Company, with respect
to any such press release of Investor, or without the prior consent of Investor,
with respect to any such press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, Trading Market regulations or judicial process, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  The Company shall provide Investor with
prior notice of any public disclosure of the name of Investor or contemplated
inclusion of the name of Investor in any filing with the SEC or any regulatory
agency or Trading Market (it being hereby acknowledged and agreed by Investor
that Investor’s name may be disclosed, to the extent required, in a supplemental
listing application with the Trading Market, any Current Report on Form 8-K of

 
35

--------------------------------------------------------------------------------

 

the Company describing the transactions contemplated by the Transaction
Documents, in any Registration Statement and Prospectus covering any Common
Shares, and in other reports of the Company required to be filed by the Company
under the Act and the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof). 


5.5          Shareholders Rights Plan.  No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other Person that Investor is
an “Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
 
5.6          Non-Public Information.  The Company covenants and agrees that
neither it nor any Person acting on its behalf will provide Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless after the Effective Date and prior
thereto Investor shall have executed a written agreement regarding the
confidentiality and use of such information (a “Post-Effective Date
Confidentiality Agreement”).  On and after the Effective Date, except as may be
set forth in a Post-Effective Date Confidentiality Agreement, neither Investor
nor any Affiliate of Investor shall have any duty of trust or confidence that is
owed directly, indirectly, or derivatively, to the Company or the shareholders
of the Company, or to any other Person who is the source of material non-public
information regarding the Company.  The Company understands and confirms that
Investor shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.  In the event of a breach of the foregoing covenant
by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment by Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, the Company shall not
deliver a Tranche Notice to Investor and no Tranche Closings shall occur until
such time as the Company makes a public disclosure, in the form of a press
release or Current Report on Form 8-K, of such information so that such
information shall no longer constitutes material non-public information.  In
addition, Investor shall have the right to make a public disclosure, in the form
of a press release, public advertisement or otherwise, of such material,
non-public information without the prior approval by the Company; provided that
the Company shall have failed to publicly disclose such material, non-public
information prior to such disclosure by Investor. Investor shall not have any
liability to the Company for any such disclosure.


5.7          Reimbursement.  If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter.  The reimbursement obligations of the Company under
this paragraph shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor

 
36

--------------------------------------------------------------------------------

 

who are actually named in such action, proceeding or investigation, and
partners, directors, agents, employees and controlling persons (if any), as the
case may be, of Investor and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, Investor and any such Affiliate and any such
Person.


5.8          Indemnification.
 
(a)           Indemnification by Company.  Subject to the provisions of this
Section 5.8(a), the Company will indemnify and hold Investor, its Affiliates and
attorneys, and each of their directors, officers, shareholders, partners,
employees, agents, and any Person who controls Investor within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (collectively, the
“Investor Parties” and each an “Investor Party”), harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any Investor Party may suffer or incur as a result of or relating to (a)
any breach of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement or in the other Transaction Documents, (b)
any action instituted against any Investor Party, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of an Investor Party, with respect to any of the transactions contemplated by
the Transaction Documents (unless such action is based upon a breach of
Investor’s representation, warranties or covenants or agreements under the
Transaction Documents or any agreements or understandings Investor may have with
any such stockholder or any violations by Investor of state or federal
securities laws or any conduct by Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance), (c)  any untrue statement or
alleged untrue statement of a material fact contained in a Registration
Statement (or in a Registration Statement as amended by any post-effective
amendment thereof by the Company) or arising out of or based upon any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and/or (d) any untrue
statement or alleged untrue statement of a material fact included in any
Prospectus ( or any amendments or supplements to any Prospectus), or arising out
of or based upon any omission or alleged omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that (i) the Company shall not be obligated to indemnify any Investor Party for
any Losses finally adjudicated to have been caused solely by an untrue statement
of a material fact or an omission to state a material fact made in reliance upon
and conformity with information furnished to the Company in writing by or on
behalf of such Person expressly for use in the Registration Statement or the
Prospectus (or any amendment or supplement thereto) and (ii) the foregoing
indemnity shall not inure to the benefit of any Investor Party from whom the
Person asserting any Losses purchased Securities, if a copy of the Prospectus
(as then supplemented) was not sent or given by or on behalf of such Investor
Party to such Person, if required by law to have been delivered, at or prior to
the written confirmation of the sale of such Securities to such person, and if
delivery of the Prospectus (as then supplemented) would have cured the defect
giving rise to such Losses. The parties intend that any Losses subject to
indemnification under this Section 5.8(a) will be net of insurance proceeds
(which Investor

 
37

--------------------------------------------------------------------------------

 

agrees to use commercially reasonable efforts to recover or cause any Investor
Party to recover). Accordingly, the amount which the Company is required to pay
any Investor Party under this Section 5.8(a) will be reduced by any insurance
proceeds actually recovered by or on behalf of any Investor Party in reduction
of the related Losses.  In addition, if an Investor Party receives
indemnification from the Company under this Section 5.8(a) in respect of any
Losses and subsequently receives any such insurance proceeds, then Investor will
pay, or will cause such other Investor Party to pay, to the Company an amount
equal to the indemnification payment received under this Section 5.8(a) less the
amount of the indemnification payment that would have been due if the insurance
proceeds had been received, realized or recovered before such indemnification
payment was made.  However, no provision herein regarding insurance proceeds
shall delay payment by the Company to any Investor Party for any indemnified
Losses.  Notwithstanding anything to the contrary contained herein, the Company
also agrees that neither Investor nor any such Affiliates, partners, directors,
agents, employees or controlling persons shall have any liability to the Company
or any Person asserting claims on behalf of or in right of the Company solely as
a result of acquiring the Securities under this Agreement.


(b)           Indemnification by Investor.  Subject to the provisions of this
Section 5.8(b), the Investor will indemnify and hold the Company, its Affiliates
and attorneys, and each of their directors, officers, shareholders, partners,
employees, agents, and any Person who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (collectively, the
“Company Parties” and each a “Company Party”) harmless from all Losses that any
Company Party may suffer or incur as a result of or relating to any breach of
the representations, warranties, covenants, or agreements made by the Investor
in this Agreement or in other Transactional Documents.  The parties intend that
any Losses subject to indemnification under this Section 5.8(b) will be net of
insurance proceeds (which the Company agrees to use commercially reasonable
efforts to recover or cause any Company Party to recover).  Accordingly, the
amount which the Investor is required to pay any Company Party under this
Section 5.8(b) will be reduced by any insurance proceeds actually recovered by
or on behalf of any Company Party in reduction of the related Losses.  In
addition, if a Company Party receives indemnification from the Investor under
this Section 5.8(b) in respect of any Losses and subsequently receives any such
insurance proceeds, then the Company will pay, or will cause such other Company
Party to pay, to the Investor an amount equal to the indemnification payment
received under this Section 5.8(b) less the amount of the indemnification
payment that would have been due if the insurance proceeds had been received,
realized or recovered before such indemnification payment was made.  However, no
provision herein regarding insurance proceeds shall delay payment by the
Investor to any Company Party for any indemnified Losses.


(c)           Procedure for Indemnification Claims.  Promptly after a Person
receives notice of a claim or the commencement of an action for which the Person
intends to seek indemnification under this Section 5.8, the Person will notify
the indemnifying party in writing of the claim or commencement of the action,
suit or proceeding; provided, however, that failure to notify the indemnifying
party will not relieve the indemnifying party from liability under this Section
5.8, except to the extent it has been materially prejudiced by the failure to
give notice.  The indemnifying party will be entitled to participate in the
defense of any claim, action, suit or proceeding as to which indemnification is
being sought. No indemnifying party will be liable to any indemnified party
under this Agreement for any settlement by such indemnified party of any action
effected by such indemnified party without the indemnifying party’s prior
written consent, which shall not be unreasonably withheld or delayed.

 
38

--------------------------------------------------------------------------------

 

 
5.9          Reservation of Securities.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.
 
5.10        Standstill Enforcement.  The Company will honor and enforce the
provisions of the Lock-Up Agreements with the Company’s executive officers,
directors and beneficial owners of five percent (5%) or more of the Common
Stock.
 
5.11        Issuance of Additional Securities.  The Company agrees that for the
period commencing on each Tranche Notice Date and ending on the Tranche Closing
Date or, in the event that a Tranche Closing is cancelled, five (5) Trading Days
after the cancellation of such Tranche Closing, neither the Company nor any of
its Subsidiaries shall, without the prior written consent of the Investor,
(i) directly or indirectly, issue, offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase or otherwise transfer or dispose
of any share of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock or file any registration statement under the
Act (other than a Registration Statement on Form S-8) with respect to any of the
foregoing, or (ii) enter into any swap or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of the Common Stock, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise.  The provisions
of this Section 5.11 shall not apply to (A) the Securities to be issued and sold
hereunder or issuable upon conversion or exercise of the Securities,
(B) issuances of shares of Common Stock issuable upon conversion or exchange of
currently outstanding convertible securities, (C) granting options or other
securities under the Company’s incentive compensation plans existing on the date
hereof or issuances of shares of Common Stock issuable in connection with
outstanding awards thereunder as of the date hereof, (D) issuances of shares of
Common Stock issuable pursuant to agreements in effect as of the date hereof or
amendments related thereto, (E) issuances of shares of Common Stock in
connection with strategic acquisitions, or (F) issuances of shares of Common
Stock subject to shareholder approval; provided, however, that in the case of
clause (B) above, no shares of Common Stock shall be issued as a result of an
amendment to such securities after the date hereof and prior to the expiration
of the restricted period.
 
5.12        Registration Statement and Prospectus; Availability and
Changes.  The Company covenants that it will comply with the matters set forth
in Section 4.1(gg) without giving effect to any exceptions contained in or
contemplated by this Agreement.  The Company will make available to Investor
upon request, and thereafter from time to time will furnish Investor, as many
copies of any Prospectus (or of the Prospectus as amended or supplemented if the
Company shall have made any amendments or supplements thereto after the
effective date of the applicable Registration Statement) as Investor may request
for the purposes contemplated by the Act; and in case Investor is required to
deliver a prospectus after the nine-month period referred to in Section 10(a)(3)
of the Act in connection with the sale of the Common Shares, or after the time a
post-
 
 
39

--------------------------------------------------------------------------------

 


effective amendment to the applicable Registration Statement is required
pursuant to Item 512(a) of Regulation S-K under the Act, the Company will
prepare, at its expense, promptly upon request such amendment or amendments to
such Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Act or Item 512(a)
of Regulation S-K under the Act, as the case may be.  The Company will advise
Investor promptly of the happening of any event within the time during which a
Prospectus is required to be delivered by Investor under the Act which, in the
good faith judgment of the Company, following consultation with its independent
legal counsel, would require the making of any change in the Prospectus then
being used so that the Prospectus would not include an untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading, and to advise Investor promptly if, during such period, in the
good faith judgment of the Company, following consultation with its independent
legal counsel, it shall become necessary to amend or supplement any Prospectus
to cause such Prospectus to comply with the requirements of the Act, and in each
case, during such time, to prepare and furnish, at the Company’s expense, to
Investor promptly such amendments or supplements to such Prospectus as may be
necessary to reflect any such change or to effect such compliance.  The Company
shall take such other action as requested by Investor with respect to compliance
with any applicable securities laws (including, without limitation, “Blue-Sky”
laws) in connection with the offer, sale and resale of the Common Shares or the
Securities.  Each Prospectus (including all prospectus supplements) shall be in
the form and substance satisfactory to Investor.


5.13             Required Approval.  No transactions contemplated under this
Agreement or the Transaction Documents shall be consummated for an amount that
would require approval by the Company’s stockholders under any approval
provisions, rules or regulations of any Trading Market applicable to the
Company, unless and until such approval is obtained.  Company shall use its
reasonable best efforts to obtain any required approval as soon as possible.
 
5.14        Activity Restrictions.  For so long as Investor or any of its
Affiliates holds any Securities, neither Investor nor any Affiliate will:  (i)
vote any shares of Common Stock owned or controlled by it, solicit any proxies,
or seek to advise or influence any Person with respect to any voting securities
of the Company; (ii) engage or participate in any actions, plans or proposals
which relate to or would result in (a) acquiring additional securities of the
Company, alone or together with any other Person, which would result in
beneficially owning or controlling, or being deemed to beneficially own or
control, more than 9.9% of the total outstanding Common Stock or other voting
securities of the Company, (b) an extraordinary corporate transaction, such as a
merger, reorganization or liquidation, involving Company or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of the
Company or any of its subsidiaries, (d) any change in the present board of
directors or management of the Company, including any plans or proposals to
change the number or term of directors or to fill any existing vacancies on the
board, (e) any material change in the present capitalization or dividend policy
of the Company, (f) any other material change in the Company’s business or
corporate structure, including but not limited to, if the Company is a
registered closed-end investment company, any plans or proposals to make any
changes in its investment policy for which a vote is required by Section 13 of
the Investment Company Act of 1940, (g) changes in the Company’s charter, bylaws
or instruments corresponding thereto or other actions which may impede the
acquisition of control of the Company by any Person, (h) causing a

 
40

--------------------------------------------------------------------------------

 

class of securities of the Company to be delisted from a national securities
exchange or to cease to be authorized to be quoted in an inter-dealer quotation
system of a registered national securities association, (i) a class of equity
securities of the Company becoming eligible for termination of registration
pursuant  to Section 12(g)(4) of the Act, or (j) any action, intention, plan or
arrangement similar to any of those enumerated above; or (iii) request the
Company or its directors, officers, employees, agents or representatives to
amend or waive any provision of this Section 5.14.


5.15        Investor Information.  The Company shall notify Investor in writing
of the information that the Company requires from Investor with respect to a
Registration Statement and/or Prospectus in connection with the transactions
contemplated by this Agreement and Investor shall, as soon as practicable after
being so notified, furnish to the Company such information regarding itself, the
Securities held by it and the intended method of disposition of the Securities
held by it, as shall be reasonably required to effect and/or maintain the
effectiveness of the registration of such Securities.


ARTICLE 6
MISCELLANEOUS
 
6.1          Fees and Expenses.  Except for (i) a $40,000.00 non-refundable and
non-accountable document preparation and negotiation fee payable to Greenberg
Traurig in accordance with irrevocable written instructions delivered by Socius
to the Company, as to which the amounts previously paid by the Company shall be
applied, and (ii) the $5,000.00 non-refundable administrative fee payable to
counsel for Investor at each Tranche Closing after the first Tranche Closing,
and as may be otherwise provided in this Agreement and any of the other
Transaction Documents, each party shall pay the fees and expenses of its own
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company acknowledges
and agrees that Greenberg Traurig solely represents Investor, and does not
represent the Company or its interests in connection with the Transaction
Documents or the transactions contemplated thereby.  The Company shall pay (1)
all Transfer Agent fees and expenses (including related fees and expenses of any
counsel to such persons), (2) all fees and expenses relating to the approval of
the Common Shares for book-entry transfer through the systems of the DTC, (3)
the fees and expenses incurred in connection with the registration or
qualification and determination of eligibility for investment of the Securities
under the “blue sky” laws, (4) stamp taxes and other taxes and duties levied in
connection with the delivery of any Securities to the Investor, (5) all fees and
expenses relating to the listing or quotation of the Common Shares on the
Trading Market and (6) all fees and expenses of Investor related to (A) any
transfer of securities of the Company pursuant to this Agreement and (B) each
Registration Statement and Prospectus. The obligations of the Company under this
Section 6.1 shall survive the termination of this Agreement.


6.2          Notices.  Unless a different time of day or method of delivery is
set forth in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest
of:  (a) the date of transmission, if such notice or communication is delivered
via facsimile or electronic mail prior to 5:30 p.m., New York City time, on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered

 
41

--------------------------------------------------------------------------------

 

later than 5:30 p.m., New York City time, or on a day that is not a Trading Day,
or (c) otherwise upon actual receipt by the party to whom such notice is
required to be given.  The addresses for such notices and communications are
those set forth following the signature page hereof, or such other address as
may be designated in writing hereafter, in the same manner, by such Person.
 
6.3          Amendments; Waivers.  No provision of this Agreement may be waived
or amended by either party hereto.
 
6.4          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
6.5          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder.  Investor may not assign this Agreement or any rights or obligations
hereunder. Notwithstanding anything to the contrary contained herein, the
Investor shall not transfer any Preferred Shares purchased by it except to an
Affiliate of Investor or except pursuant to a redemption of the Preferred Shares
by offset, exchange, and cancellation with the Company as set forth in the
Certificate of Designations.
 
6.6          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise expressly set forth in Section
5.8 hereof.


6.7          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law that
would require or permit the application of the laws of any other
jurisdiction.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.

 
42

--------------------------------------------------------------------------------

 

 The parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses reasonably incurred in connection with the investigation,
preparation and prosecution of such action or proceeding.
 
6.8          Survival.  The representations, warranties, covenants and
agreements of the Company and the Investor contained in this Agreement shall
survive the Closing and the delivery and/or exercise of the Securities, as
applicable, until the termination of this Agreement; provided, however, that (i)
the provisions of Section 3.4 (Effect of Termination), Article 4
(Representations and Warranties), Section 5.8 (Indemnification), this Article 6
(Miscellaneous) and all fees and expenses provisions contained in this Agreement
(including, without limitation, provisions relating to the issuance of the
Commitment Shares and the payment of the fees and expenses in accordance with
Section 6.1) shall remain in full force and effect indefinitely notwithstanding
such termination, and, (ii) so long as the Investor owns any Securities, the
covenants and agreements of the Company contained in  Article 5 (Other
Agreements of the Parties) shall remain in full force and effect notwithstanding
such termination.  Notwithstanding anything to the contrary herein, any
Securities issued prior to any such termination shall remain outstanding
thereafter and unaffected thereby and the Company shall comply with all terms
and conditions thereof (including, without limitation, the issuance of the
Warrant Shares upon the due exercise of the Warrant and the issuance of the
Additional Investment Shares upon the due exercise of the Additional Investment
Right) shall not be affect by such termination.
 
6.9          Execution.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
6.10        Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.11        Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 
43

--------------------------------------------------------------------------------

 

        6.12           Remedies.  In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
Investor and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations under the Transaction Documents and hereby agrees to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate, the necessity of showing economic loss and without any
bond or other security being required.  Neither the Company nor Investor shall
be liable for special, indirect, consequential or punitive damages suffered or
alleged to be suffered by the other party or any third party, whether arising
from or related to the Transaction Documents or otherwise.
 
6.13           Payment Set Aside.  To the extent that the Company makes a
payment or payments to Investor pursuant to any Transaction Document or Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred. Until such time as the
Company may no longer elect to exercise any Tranches pursuant to this Agreement,
the Company shall not effect any stock combination, reverse stock split or other
similar transaction (or make any public announcement or disclosure with respect
to any of the foregoing) without the prior written consent of the Investor.
 
6.14           Partial Damages.  If the Company’s obligations to pay any partial
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company, then such obligation shall not terminate until all
unpaid partial damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial damages or other
amounts are due and payable shall have been canceled.
 
6.15           Time of the Essence.  Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.
 
6.16           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. Each and every reference to share prices, shares
of Common Stock and any other numbers in this Agreement that relate to the
Common Stock (excluding percentages) shall be automatically appropriately
adjusted for stock splits, stock combinations and other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.

 
44

--------------------------------------------------------------------------------

 

 
6.17           Entire Agreement.  The Transaction Documents contain the entire
agreement and understanding of the parties, and supersede all prior and
contemporaneous agreements, term sheets, letters, discussions, communications
and understandings, both oral and written, which the parties acknowledge have
been merged into the Transaction Documents.  Neither party has relied upon any
agreement, assurance, promise, understanding or representation not expressly set
forth in the Transaction Documents and each party agrees that it may only rely
on the agreements, assurances, promises, understandings and representations set
forth therein; provided, however, Investor shall be entitled to the protections
with respect to, and to rely on statements contained in, a Registration
Statement and Prospectus in accordance with federal and state securities laws.
 
6.18           Further Assurances.  From and after the Effective Date, upon the
request of Investor or the Company, each of the Company and Investor shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.


[Signature Page Follows]


 

 
45

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 
NYXIO TECHNOLOGIES CORPORATION
 


By:
 /s/ Giorgio Johnson  
Name:
  Giorgio Johnson
Title:
  CEO    



 
SOCIUS CG II, LTD.


By:
 /s/ Terren Peizer  
Name:
Terren Peizer
Title:
Managing Director



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[Signature Page – Securities Purchase Agreement]
 
46

--------------------------------------------------------------------------------

 


Addresses for Notice
 
To Company:
         
Nyxio Technologies Corporation
   
2156 N.E. Broadway
   
Portland, Oregon 97232
   
Attn: Giorgio Johnson
   
Fax No.: (503) 954-2780
   
E-Mail: giorgio@nyxio.com
         
with a copy (which shall not constitute notice) to:
   
Sichenzia Ross Friedman Ference LLP
   
61 Broadway
   
New York, New York 10006
   
Attn: Thomas Rose, Esq.
   
Fax No. 212 930-9725
   
E-mail: trose@srff.com
             
To Investor:
 
   
Socius CG II, Ltd.
   
Clarendon House
   
2 Church Street
   
Hamilton HM 11 Bermuda
   
Fax No.: (310) 444-4394
   
E-mail: michael@sociuscg.com
         
with a copy (which shall not constitute notice) to:
         
Greenberg Traurig, LLP
77 West Wacker Drive
Suite 3100
Chicago, Illinois 60601
Attn: Peter H. Lieberman
Fax No. (312) 456-8435
E-mail: liebermanp@gtlaw.com
     


 
47

--------------------------------------------------------------------------------

 


Exhibit A-1
 
Form of Warrant


 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
Nyxio Technologies Corporation


Warrant To Purchase Common Stock


Warrant No.: _____
Issuance Date:  February 21, 2012
   
Number of Warrant Shares:  11,146,497
(subject to adjustment herein)
Initial Exercise Price:  $0.157
(subject to adjustment herein)
 
 



Nyxio Technologies Corporation., a Nevada corporation (“Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Socius CG II, Ltd., a Bermuda exempted
company, the holder hereof, or its designees or assigns (“Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at the
Exercise Price (as defined below) then in effect, upon automatic exercise of
this Warrant to Purchase Common Stock (including any Warrants to Purchase Common
Stock issued in exchange, transfer or replacement hereof, the “Warrant”), at any
time or times after issuance of the Warrant set forth above (the “Issuance
Date”) and until 11:59 p.m. New York City time on the second (2nd) anniversary
of the Closing Date (subject to extension as set forth herein) (the “Expiration
Time”), that number of duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock set forth above subject to adjustment as
provided herein (the “Warrant Shares”). The number of Warrant Shares set forth
above, subject to adjustment in

 
48

--------------------------------------------------------------------------------

 

accordance with the terms of this Warrant, shall be referred to herein as the
“Warrant Share Amount.” In respect of any Tranche Notice delivered by the
Company from time to time, this Warrant shall automatically be exercised for
that number of shares of Common Stock as set forth below.
 
This Warrant is issued pursuant to the Securities Purchase Agreement, dated
February 21, 2012, by and among the Company and Socius CG II, Ltd. (the
“Purchase Agreement”).  Except as otherwise defined herein, capitalized terms in
this Warrant shall have the meanings set forth in this Warrant or, if not
defined in this Warrant, in the Purchase Agreement.
 
This Warrant shall vest and become automatically exercisable in tranches (each,
a “Warrant Tranche”) upon each delivery of a Tranche Notice under the Purchase
Agreement.  Each Tranche Notice will obligate the Holder to exercise a portion
of this Warrant and purchase that number of shares of Common Stock that may be
purchased by payment of an Aggregate Exercise Price equal to Thirty-five Percent
(35%) of the Tranche Purchase Price specified in such Tranche Notice divided by
the Exercise Price; provided, however, that the aggregate number of Warrant
Shares issued upon exercise of this Warrant shall not exceed the Warrant Share
Amount.  Attached to this Warrant is a schedule (the “Warrant Tranche Schedule”)
that shall set forth the issuance date, the number of Warrant Shares, and the
Exercise Price for each Warrant Tranche.  The Warrant Tranche Schedule shall be
updated by the Company subject to approval by the Holder, with an updated copy
provided to the Holder, promptly following each exercise of this Warrant and any
dispute with respect to the foregoing shall be resolved in accordance with
ARTICLE 11.


In no event shall the Company be permitted to deliver a Tranche Notice if the
number of freely tradable (without restriction) registered shares underlying
this Warrant is insufficient to cover the portion of the Warrant that will vest
and become exercisable in connection with such Tranche Notice.


This Warrant shall terminate at 11:59 p.m. New York City time on the earlier of
(i) the  second (2nd) anniversary of the Closing Date or (ii) the date that the
Purchase Agreement is terminated. Notwithstanding any such termination, (x) any
Warrant Shares obtained by the Holder prior to termination shall remain
outstanding and all rights of the Holder with respect thereto as set forth in
this Warrant shall survive for the period of the applicable statutes of
limitation, and (y) the provisions of Section 1.7 (Restrictions), Article 9
(Governing Law), and Article 13 (Definitions) shall survive any such termination
and shall survive for the period of the applicable statutes of limitation.


 
ARTICLE 1
EXERCISE OF WARRANT; ADJUSTMENT TO EXERCISE
PRICE AND NUMBER OF SHARES.
 
1.1          Mechanics of Exercise.

 
49

--------------------------------------------------------------------------------

 

                        (a)           Subject to the terms and conditions
hereof, this Warrant shall be automatically exercised by the Holder on each
Tranche Notice Date, in whole or in part. Within one (1) Trading Day following
such Tranche Notice Date and automatic exercise, Holder shall (i) deliver, for
record keeping purposes, a written notice to the Company, in the form attached
hereto as Appendix 1 (the “Exercise Notice”)(it being understood and agreed that
the delivery of an Exercise Notice shall not be a condition to the automatic
exercise of this Warrant), and (ii) pay to the Company an amount equal to the
applicable Exercise Price multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price”), which payment
shall be made by the issuance and delivery of a recourse promissory note
substantially in the form attached as Exhibit G to the Purchase Agreement (each,
a “Recourse Note”), or, if applicable and permitted by Section 1.4, by cashless
exercise pursuant to Section 1.4. The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder.  Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant
certificate and issuance of a new Warrant certificate evidencing the right to
purchase the remaining number of Warrant Shares.


 (b)           On the Trading Day immediately following the Exercise Delivery
Date, the Company shall transmit by facsimile an acknowledgment of confirmation
of receipt of the Exercise Delivery Documents to the Holder and an electronic
copy of its share issuance instructions to the Holder and the Company’s transfer
agent (the “Transfer Agent”) (which such electronic transmissions shall comply
with the notice provisions of Section 6.2 of the Purchase Agreement), and shall
instruct, authorize and cause the Transfer Agent to credit an aggregate number
of freely tradable Warrant Shares pursuant to such exercise to the Holder’s or
its designee’s balance account with The Depository Trust Company (DTC) through
the Fast Automated Securities Transfer (FAST) Program through its
Deposit/Withdrawal at Custodian (DWAC) system, with such credit to occur no
later than 12:00 p.m. New York City time on third Trading Day following the
Exercise Delivery Date, time being of the essence; provided, however, that if
the Warrant Shares are not credited as DWAC Shares by 5:00 p.m. New York City
time on the Trading Day following the Exercise Delivery Date, then the Tranche
Closing Date applicable to the Exercise Notice shall be extended by one (1)
Trading Day for each Trading Day that timely credit of DWAC Shares is not
made.  Upon automatic exercise of any portion of this Warrant, the Holder shall
be deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s DTC
account or the date of delivery of the certificate(s) evidencing the Warrant
Shares (as the case may be).
 
(c)           If this Warrant is submitted in connection with any exercise
pursuant to this Section 1.1 and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company, upon the request of the
Holder, shall as soon as practicable and in no event later than three (3)
Trading Days after any exercise and return of the previously issued Warrant, at
its own expense issue a new Warrant representing the right to purchase the
number of Warrant Shares purchasable immediately prior to such exercise under
this Warrant, less the number of Warrant Shares with respect to which this
Warrant is exercised. No fractional shares of Common Stock are to be issued upon
the exercise of this Warrant, but rather the number of shares of Common

 
50

--------------------------------------------------------------------------------

 

Stock to be issued shall be rounded up to the nearest whole number. The Company
shall pay any and all taxes which may be payable with respect to the issuance
and delivery of Warrant Shares upon exercise of this Warrant.
 
1.2           Exercise Price.  For purposes of this Warrant, “Exercise Price”
means, subject to adjustment as provided herein: (i) until the first Tranche
Notice Date, $0.157 per Warrant Share as set forth on the face of this Warrant,
and (ii) on and after the first Tranche Notice Date and each subsequent Tranche
Notice Date, an amount per Warrant Share equal to the Closing Bid Price of a
share of Common Stock on the most recently completed Trading Day prior to the
time that the Tranche Notice was deemed delivered for the applicable Tranche
Notice Date.
 
1.3           Number of Shares.  At each time of delivery of a Tranche Notice,
the number of Warrant Shares underlying this Warrant shall be adjusted such that
after such adjustment (and taking account of the adjustment to the Exercise
Price in accordance with Section 1.2 above) the aggregate Exercise Price payable
hereunder for the adjusted number of Warrant Shares shall be the same as the
aggregate Exercise Price in effect immediately prior to such adjustments (in
each case, without regard to any limitations on exercise contained herein).
Immediately following such adjustment, the number of Warrant Shares underlying
the applicable Warrant Tranche shall vest and become exercisable and such number
of Warrant Shares in such Warrant Tranche shall be a number of shares equal to
the Tranche Purchase Price set forth in the applicable Tranche Notice multiplied
by 35%, with the resulting product divided by the Exercise Price as adjusted in
accordance with Section 1.2 above to give effect to the applicable Tranche
Notice (in respect of any Warrant Tranche, the “Warrant Tranche Shares”). For
illustrative purposes only, assume that the Warrant is initially exercisable for
3,500,000 Warrant Shares at an initial Exercise Price of $0.50 (for a total
aggregate Exercise Price of $1,750,000). The Company then delivers a Tranche
Notice with a Tranche Purchase Price $1,000,000 and the Closing Bid Price of a
share of Common Stock on the most recently completed Trading Day prior to the
time that the Tranche Notice was deemed delivered is $0.25. Immediately prior to
the automatic exercise of the Warrant, the Exercise Price will be adjusted to
$0.25 and the Warrant Shares will be increased to 7,000,000 (to maintain the
pre-adjustment aggregate Exercise Price of $1,750,000). The number of Warrant
Shares underlying the Warrant that become vested and automatically exercised
shall be $1,000,000 x 35% = $350,000 divided by $0.25 = 1,400,000 Warrant
Shares. After such automatic exercise, this Warrant will be exercisable for
5,600,000 Warrant Shares at an Exercise Price of $0.25 (with an aggregate
Exercise Price of $1,400,000 ($1,750,000 minus $350,000)). The Company then
delivers a second Tranche Notice with a Tranche Purchase Price of $2,000,000 and
the Closing Bid Price of a share of Common Stock on the most recently completed
Trading Day prior to the time that the Tranche Notice was deemed delivered is
$0.35. Immediately prior to the automatic exercise of the Warrant, the Exercise
Price will be adjusted to $0.35 and the Warrant Shares will be decreased to
4,000,000 (to maintain the pre-adjustment aggregate Exercise Price of
$1,400,000). The number of Warrant Shares underlying the Warrant that become
vested and automatically exercised shall be $2,000,000 x 35% = $700,000 divided
by $0.35 = 2,000,000 Warrant Shares. After such automatic exercise, this Warrant
will be exercisable for 2,000,000 Warrant Shares at an Exercise Price of $0.35
(with an aggregate Exercise Price of $700,000 ($1,400,000 minus $700,000)). For
clarification purposes, both the Exercise Price and number of Warrant Shares
underlying this Warrant and each Warrant Tranche shall each be deemed to be
adjusted in accordance with Section 1.2 above and this Section 1.3 immediately
prior to the determination of the number of Warrant Tranche Shares and the
automatic vesting and exercise of this Warrant in connection therewith.

 
51

--------------------------------------------------------------------------------

 
 
For clarification purposes, if a portion of the Warrant has been automatically
exercised pursuant to the terms of this Warrant but the related Tranche Closing
fails to occur, the Warrant Share Amount shall be increased by the number of
Warrant Shares that were issued in connection with such automatic exercise.
Notwithstanding anything to the contrary herein, until the Purchase Agreement
has been terminated in accordance with its terms, the number of Warrant Shares
underlying this Warrant shall be adjusted, as necessary, to permit the issuance
of all Warrant Tranche Shares in connection with any Warrant Tranche.


1.4           Cashless Exercise.  Notwithstanding anything contained herein to
the contrary (other than Section 1.6 below), if at the time of exercise hereof a
registration statement is not effective (or the prospectus contained therein is
not available for use) for the resale by the Holder of all of the Warrant
Shares, then the Holder may, in its sole discretion, exercise this Warrant in
whole or in part and, in lieu of making the payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price, elect instead to receive upon such exercise the “Net Number” of shares of
Common Stock determined according to the following formula (a “Cashless
Exercise”):


Net Number = (B-C) x A
                                           B


For purposes of the foregoing formula:
 
A = the total number of shares with respect to which this Warrant is then being
exercised.
 
B = the average of the Closing Bid Prices of the shares of Common Stock (as
reported by Bloomberg) for the five (5) consecutive Trading Days ending on the
date immediately preceding the date of the Exercise Notice.
 
C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
1.5           Company’s Failure to Timely Deliver Securities.  If the Company
shall fail for any reason or for no reason to credit, by 5:00 p.m. New York City
time on the Trading Day following the Exercise Delivery Date, the Holder’s
balance account with DTC for such number of Warrant Shares to which the Holder
is entitled upon the Holder’s automatic exercise of this Warrant (as the case
may be), then, in addition to all other remedies available to the Holder, the
Company shall pay in cash to the Holder on each day that the issuance of such
Warrant Shares is not timely effected an amount equal to 1.5% of the product of
(A) the sum of the number of Warrant Shares not issued to the Holder on a timely
basis and to which the Holder is entitled and (B) the Closing Sale Price of the
shares of Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such Warrant Shares to the
Holder without violating Section 1.1.  In addition to the foregoing, if after
the Company’s receipt of the applicable Exercise Delivery Documents the Company
shall fail to timely credit

 
52

--------------------------------------------------------------------------------

 

the Holder’s balance account with DTC for the number of Warrant Shares to which
the Holder is entitled upon the Holder’s automatic exercise hereunder, and the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of Warrant Shares
issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Trading Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to credit such Holder’s
balance account with DTC for the number of Warrant Shares to which the Holder is
entitled upon the Holder’s exercise hereunder and to issue such Warrant Shares
shall terminate, or (ii) promptly honor its obligation to credit such Holder’s
(or its designee’s) balance account with DTC for the number of Warrant Shares to
which the Holder is entitled upon the Holder’s exercise hereunder and pay cash
to the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock sold by Holder in
satisfaction of its obligations, times (B) the Closing Bid Price on the date of
exercise.
 
1.6           Exercise Limitations.  


(a)           Notwithstanding any other provisions herein or in the Purchase
Agreement to the contrary, at no time shall the delivery of a Tranche Notice be
effective to the extent that the number of Warrant Shares to be received
pursuant to the automatic exercise of this Warrant, aggregated with all other
shares of Common Stock and other voting securities then owned or deemed
beneficially owned by the Holder and its Affiliates, would result in the Holder
together with its Affiliates beneficially owning or being deemed the beneficial
owner of more than 9.9% of the Common Stock, with such ownership percentage
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder (the “Maximum Percentage”). The
provisions of this Section 1.6(a) shall be implemented in a manner otherwise
than in strict conformity with the terms of this paragraph to correct this
paragraph (or any portion hereof) which may be defective or inconsistent with
the intended Maximum Percentage beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such Maximum Percentage limitation. The limitations contained in this
paragraph shall apply to a successor Holder of this Warrant. The holders of
Common Stock shall be third party beneficiaries of this paragraph and the
Company may not waive this paragraph without the consent of holders of a
majority of its Common Stock.


(b)           In addition to the restrictions set forth in Section 1.6(a) above
and notwithstanding any provisions of the Purchase Agreement to the contrary, at
no time may the Company deliver a Tranche Notice if the number of Common Shares
to be issued upon the automatic exercise of this Warrant (together with all
other shares of Common Stock issued pursuant to previous Tranche Notices) would
exceed the aggregate number of shares of Common Stock which the Company may
issue without breaching the Company’s obligations under the rules or regulations
of the applicable Trading Market, except that such limitation shall not apply in
the event that the Company (A) obtains the approval of its stockholders as
required by the applicable rules of the applicable Trading Market for issuances
of Common Shares in excess of

 
53

--------------------------------------------------------------------------------

 

such amount or (B) obtains a written opinion from outside counsel to the Company
that such approval is not required, which opinion shall be satisfactory to the
Holder in its sole discretion. 


1.7           Restrictions.  For so long as Holder holds this Warrant or any
Warrant Shares, Holder will not:  (i) vote any shares of Common Stock owned or
controlled by it, solicit any proxies, or seek to advise or influence any Person
with respect to any voting securities of the Company; (ii) engage or participate
in any actions, plans or proposals which relate to or would result in (a)
acquiring additional securities of the Company, alone or together with any other
Person, which would result in beneficially owning or controlling, or being
deemed to beneficially own or control, more than 9.9% of the total outstanding
Common Stock or other voting securities of the Company, (b) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation,
involving Company or any of its subsidiaries, (c) a sale or transfer of a
material amount of assets of the Company or any of its subsidiaries, (d) any
change in the present board of directors or management of the Company, including
any plans or proposals to change the number or term of directors or to fill any
existing vacancies on the board, (e) any material change in the present
capitalization or dividend policy of the Company, (f) any other material change
in the Company’s business or corporate structure, including but not limited to,
if the Company is a registered closed-end investment company, any plans or
proposals to make any changes in its investment policy for which a vote is
required by Section 13 of the Investment Company Act of 1940, (g) changes in the
Company’s charter, bylaws or instruments corresponding thereto or other actions
which may impede the acquisition of control of the Company by any Person,
(h) causing a class of securities of the Company to be delisted from a national
securities exchange or to cease to be authorized to be quoted in an inter-dealer
quotation system of a registered national securities association, (i) a class of
equity securities of the Company becoming eligible for termination of
registration pursuant  to Section 12(g)(4) of the Act, or (j) any action,
intention, plan or arrangement similar to any of those enumerated above; or
(iii) request the Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this Section 1.7.
 
1.8           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with ARTICLE 11.
 
1.9           Insufficient Authorized Shares.  If at any time while this Warrant
(or any portion thereof) remains outstanding the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve for issuance upon exercise of this Warrant at least a
number of shares of Common Stock equal to One Hundred Percent (100%) of the
number of shares of Common Stock as shall from time to time be necessary to
effect the exercise in full of any unexercised portion of this Warrant (the
“Required Reserve Amount”) (an “Authorized Share Failure”), then the Company
shall immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the unexercised portion of the Warrant then

 
54

--------------------------------------------------------------------------------

 

outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock.  In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.
 


ARTICLE 2
ADJUSTMENT UPON SUBDIVISION OR COMBINATION OF COMMON STOCK
 
If the Company at any time on or after the Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares then subject hereto
will be proportionately increased.  If the Company at any time on or after the
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares then subject
hereto will be proportionately decreased.  Any adjustment under this ARTICLE 2
shall become effective at the close of business on the date the subdivision or
combination becomes effective.
 
ARTICLE 3
FUNDAMENTAL TRANSACTIONS
 
3.1           Purchase Rights.  In addition to any adjustments pursuant to
ARTICLE 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights; provided, however, to the extent that the Holder’s
right to participate in any such Purchase Right would result in the Holder
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).
 
3.2           Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes in
writing all of the obligations set forth in this Section 3.2 pursuant to written
agreements in form and substance reasonably

 
55

--------------------------------------------------------------------------------

 

satisfactory to the Holder and approved by the Holder prior to such Fundamental
Transaction.  Immediately prior to the consummation of a Fundamental
Transaction, and notwithstanding anything contained herein to the contrary, this
Warrant and the number of Warrant Shares underlying this Warrant shall fully
vest and the Company, or the Successor Entity if the Company shall for any
reason fail to do so (but without reducing the Company’s obligations hereunder),
shall automatically purchase this Warrant from the Holder on the date of
consummation of such Fundamental Transaction by paying to the Holder cash in an
amount equal to the Black Scholes Value.
 
ARTICLE 4
NONCIRCUMVENTION
 
The Company hereby covenants and agrees that the Company will not, by amendment
of its Certificate of Incorporation, Bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder.  Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as the Warrant (or any
portion thereof) is outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of the Warrant, 100% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of the unexercised portion of the Warrant then outstanding (without
regard to any limitations on exercise).
 
ARTICLE 5
WARRANT HOLDER NOT DEEMED A STOCKHOLDER
 
Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this ARTICLE 5, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.

 
56

--------------------------------------------------------------------------------

 
 
ARTICLE 6
REISSUANCE OF WARRANTS
 
6.1          Transfer of Warrant.  If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant,
registered as the Holder may request, representing the right to purchase the
number of Warrant Shares being transferred by the Holder and, if less then the
total number of Warrant Shares then underlying this Warrant is being
transferred, a new Warrant to the Holder representing the right to purchase the
number of Warrant Shares not being transferred. Notwithstanding the foregoing,
no transfer shall relieve the Holder of its obligations to exercise this Warrant
if the transferee fails to exercise this Warrant in accordance with its terms.
 
6.2           Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant
representing the right to purchase the Warrant Shares then underlying this
Warrant.
 
6.3           Exchangeable for Multiple Warrants.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants representing in the aggregate the right to
purchase the number of Warrant Shares then underlying this Warrant, and each
such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, however, that no Warrants for fractional shares of Common Stock shall
be given.
 
6.4           Issuance of New Warrants.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant
(i) shall be of like tenor with this Warrant, (ii) shall represent, as indicated
on the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 6.1 or Section 6.3, the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant. 
 
ARTICLE 7
NOTICES
 
Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 6.2 of
the Purchase Agreement.

 
57

--------------------------------------------------------------------------------

 

  The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefore.  Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) as soon as
practicable upon any adjustment of the Exercise Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment and
(ii) at least fifteen (15) days prior to the date on which the Company closes
its books or takes a record (A) with respect to any dividend or distribution
upon the shares of Common Stock, (B) with respect to any grants, issuances or
sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to holders of shares of Common Stock as
such or (C) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation. In each case such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.
 
ARTICLE 8
AMENDMENT AND WAIVER
 
Neither the Company nor the Holder may amend or waive any provision of this
Warrant; provided, however, and without implication that the contrary would
otherwise be true, the foregoing shall have no effect on any adjustments to the
Exercise Price, Warrant Share Amount or otherwise as contemplated by the terms
of this Warrant.
 
ARTICLE 9
GOVERNING LAW
 
This Warrant shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.
 
ARTICLE 10
CONSTRUCTION; HEADINGS
 
This Warrant shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof.  The
headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant.
 
ARTICLE 11
DISPUTE RESOLUTION
 
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two (2)
Trading Days of receipt of the Exercise Notice giving rise to such dispute, as
the case may be, to the Holder.  If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three (3) Trading Days of such disputed determination or
arithmetic calculation being submitted to the

 
58

--------------------------------------------------------------------------------

 

 Holder, then the Company shall, within two (2) Trading Days submit via
facsimile (a) the disputed determination of the Exercise Price or arithmetic
calculation to an independent, reputable investment bank or independent
registered public accounting firm selected by Holder subject to Company’s
approval, which may not be unreasonably withheld or delayed, or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent
registered public accounting firm.  The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than three (3) Trading Days from the time it receives the
disputed determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
ARTICLE 12
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF
 
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
ARTICLE 13
DEFINITIONS
 
For purposes of this Warrant, in addition to the terms defined elsewhere herein,
the following terms shall have the following meanings:
 
13.1          “Black Scholes Value” means the value of the unexercised portion
of this Warrant remaining on the date of consummation of the applicable
Fundamental Transaction, which value is calculated using the Black Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg utilizing (i)
an underlying price per share equal to the greater of (1) the highest Closing
Sale Price of the Common Stock during the period beginning on the Trading Day
immediately preceding the earliest to occur of (x) the public disclosure of the
applicable Fundamental Transaction, (y) the consummation of the applicable
Fundamental Transaction and (z) the date on which the Holder first became aware
of the applicable Fundamental Transaction and ending on the date of consummation
of the applicable Fundamental Transaction and (2) the sum of the price per share
being offered in cash in the applicable Fundamental Transaction (if any) plus
the value of the non-cash consideration being offered in the applicable
Fundamental Transaction (if any), (ii) a strike price equal to the Exercise
Price in effect as of the date of

 
59

--------------------------------------------------------------------------------

 

consummation of the applicable Fundamental Transaction, (iii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of the date of consummation of the applicable
Fundamental Transaction  and (iv) an expected volatility equal to the greater of
100% and the 100 day volatility obtained from the HVT function on Bloomberg
(determined utilizing a 365 day annualization factor) as of the Trading Day
immediately following the earliest to occur of (x) the public disclosure of the
applicable Fundamental Transaction, (y) the consummation of the applicable
Fundamental Transaction and (z) the date on which the Holder first became aware
of the applicable Fundamental Transaction.


13.2                 “Bloomberg” means Bloomberg, L.P.


13.3           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Trading Market, as reported by
Bloomberg, or, if the Trading Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00 p.m., New York City time, as reported by
Bloomberg, or, if the Trading Market is not the principal securities exchange or
trading market for such security, the last closing bid price or last trade
price, respectively, of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg,
or if the foregoing do not apply, the last closing bid price or last trade
price, respectively, of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of all of the market makers for such security as reported in the
“pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC).  If the
Closing Bid Price or the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to ARTICLE 11.  All
such determinations are to be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.


13.4           “Closing Date” has the meaning set forth in the Purchase
Agreement.


13.5           “Common Stock” means the common stock, par value $0.001 per
share, of the Company, and any replacement or substitute thereof, or any share
capital into which such Common Stock shall have been changed or any share
capital resulting from a reclassification of such Common Stock.
 
13.6           “Convertible Securities” “means any stock or other security
(other than Options) that is at any time and under any circumstances, directly
or indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
 
 
60

--------------------------------------------------------------------------------

 


13.7                “Exercise Delivery Date” shall mean the Trading Day on which
the Company is deemed to have received each of the Exercise Notice and the
Aggregate Exercise Price in accordance with the terms of the Purchase Agreement,
which delivery may be by .pdf e-mail.


13.8                “Exercise Delivery Documents” in respect of any exercise of
this Warrant shall mean each of the Exercise Notice and the Aggregate Exercise
Price in respect of such exercise.
 
13.9                “Fundamental Transaction” means that (i) the Company or any
of its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) any other Person, or
(2) sell, lease, license, assign, transfer, convey or otherwise dispose of all
or substantially all of its respective properties or assets to any other Person,
or (3) allow any other Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than fifty percent (50%) of the outstanding
shares of Voting Stock of the Company (not including any shares of Voting Stock
of the Company held by the Person or Persons making or party to, or associated
or affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than fifty percent (50%) of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock of the Company held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination), or (5)
reorganize, recapitalize or reclassify the Common Stock, (ii) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act and the rules and regulations promulgated thereunder) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) of the aggregate ordinary voting
power represented by issued and outstanding Voting Stock of the Company or (iii)
any other event which constitutes a Deemed Liquidation Event under the
Certificate of Designations.
   
13.10          “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
13.11         “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on a Trading Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
13.12         “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.
 
13.13         “Purchase Agreement” means the Securities Purchase Agreement dated
February 21, 2012 by and among the Company and the Holder.

 
61

--------------------------------------------------------------------------------

 

  
13.14        “Trading Market” means the OTC Bulletin Board, the OTCQB, the
NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the NYSE Amex, or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.


13.15                 “Subsidiaries” means any Person in which the Company,
directly or indirectly, (I) owns any of the outstanding capital stock or holds
any equity or similar interest of such Person or (II) controls or operates all
or any part of the business, operations or administration of such Person and
each of the foregoing, is individually referred to herein as a “Subsidiary.”
 
13.16         “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.
 
13.17         “Trading Day” means any day on which the Common Stock is traded on
the Trading Market; provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on the Trading Market (or if the Trading Market does
not designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Holder. 


13.18                 “Tranche Closing” has the meaning set forth in the
Purchase Agreement.


13.19                 “Voting Stock” of a Person means capital stock of such
Person of the class or classes pursuant to which the holders thereof have the
general voting power to elect, or the general power to appoint, at least a
majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).
 


[Signature Page Follows]

 
62

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 
NYXIO TECHNOLOGIES CORPORATION
     
By:
   
Name:
   
Title:
     

 

[Signature Page – Warrant]
 
63

--------------------------------------------------------------------------------

 



  APPENDIX 1
 
EXERCISE NOTICE
 
NYXIO TECHNOLOGIES CORPORATION
 
The undersigned hereby exercises the right to purchase ________________ shares
of Common Stock (“Warrant Shares”) of Nyxio Technologies Corporation, a Nevada
corporation (“Company”), evidenced by the attached Warrant to Purchase Common
Stock (“Warrant”).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.  The Holder intends
that payment of the Exercise Price shall be made as:
  
 
___      Cashless Exercise with respect to ____________           Warrant Shares
having an exercise price of $______ per share ___

 
 
___      Recourse Note Exercise with respect to ____________ Warrant Shares
having an exercise price of $______ per share

 
Shares are to be issued in electronic form to the Deposit/Withdrawal at
Custodian (DWAC) account with Depository Trust Company (DTC) specified below:


Name and Contact for
Broker:                                                                                                                     
 
 
Broker
no:                                                                                                                     
 
Account
no:                                                                                                                     
 
Account
holder:                                                                                                                     
 


HOLDER NAME:
     
By:
 
Name:
  Title:  

 

 
64

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENT
 
The Company hereby acknowledges the foregoing Exercise Notice and hereby directs
[_____________] to issue the above indicated number of shares of Common Stock as
specified above, in accordance with the Transfer Agent Instructions dated
February ___, 2012 from the Company, and acknowledged and agreed to by the
transfer agent.
 
NYXIO TECHNOLOGIES CORPORATION
   
By:
 
Name:
 
Title:
 

 
 
65

--------------------------------------------------------------------------------

 

Exhibit A-2


Investment Right Exercise Notice




INVESTMENT RIGHT EXERCISE NOTICE


The undersigned, Socius CG II, Ltd., a Bermuda exempted company (the
“Investor”), hereby exercises the right to purchase ___________________ shares
of common stock, par value $0.001 per share (the “Common Stock”), of Nyxio
Technologies Corporation, a Nevada corporation (“Company”), pursuant to the
Additional Investment Right contained in the Securities Purchase Agreement,
dated as of February 21, 2012, between the Company and the Investor (the
“Purchase Agreement”).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Purchase Agreement.
 
(1) Payment shall take the form of recourse promissory note(s).
 
(2) Tranche
Amount:  $                                                                
 
(3) Applicable Exercise Price:  $___________ per share of Common Stock
 
(4) Number of shares of Common Stock to be
Issued:                                     shares of Common Stock
 
(5) DWAC Instructions:
 
Number of shares of Common Stock for
DWAC:                                                                                                           
 
Name and Contact for
Broker:                                                                                                           
 


 
Broker
no:                                                                                                                 
 
Account
no:                                                                                                           
 
Account
holder:                                                                                                           
 


 
SOCIUS CG II, LTD.




By:                                                      
Name:
Title:
 
 
66

--------------------------------------------------------------------------------

 



Exhibit B
 
Certificate of Designations


 
NYXIO TECHNOLOGIES CORPORATION
 
CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES A PREFERRED STOCK
 
The undersigned, [____________], hereby certifies that:
 
1.           He is the [_____________], of Nyxio Technologies Corporation., a
Nevada corporation (the “Corporation”).
 
2.           The Corporation is authorized to issue 1,500 shares of preferred
stock.
 
3.           The following resolutions were duly adopted by the Board of
Directors:
 
WHEREAS, the Articles of Incorporation of the Corporation provides for a class
of its authorized stock known as preferred stock, comprised of  shares, $.01 par
value per share (the Preferred Stock”), issuable from time to time in one or
more series;
 
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any series and the
designation thereof, of any of them; and
 
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of Preferred Stock, which shall consist of up
to 1,100shares of the Preferred Stock which the Corporation has the authority to
issue, as follows:
 
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:
 
TERMS OF PREFERRED STOCK
 
1.           Designation, Amount and Par Value.  The series of Preferred Stock
shall be designated as the Corporation’s Series A Preferred Stock (the “Series A
Preferred Stock”) and the number of shares so designated shall be 1,100 (which
shall not be subject to increase without

 
67

--------------------------------------------------------------------------------

 

the consent of all of the holders of the Series A Preferred Stock (each a
“Holder” and collectively, the “Holders”).  Each share of Series A  Preferred
Stock shall have a $0.01 par value per share.  Shares of Series A Preferred
Stock shall only be issued in respect of the transactions contemplated by the
certain Securities Purchase Agreement, dated on or about February 21, 2012, by
and between the Corporation and Socius CG II, Ltd., and as Dividends (as defined
below) thereon.
 
2.           Ranking.  The Series A Preferred Stock shall, with respect to
dividend rights and rights upon liquidation, winding-up or dissolution, rank:


a.           senior to the Corporation’s common stock, $0.001 par value per
share (“Common Stock”), and any other class or series of Preferred Stock of the
Corporation other than a class or series of Preferred Stock of the Corporation
that the Corporation intends to cause to be listed for trading or quoted on any
one of the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the NYSE Amex, the New York Stock Exchange or the OTC Bulletin
Board (collectively, together with any warrants, rights, calls or options
exercisable for or convertible into such Preferred Stock, the “Junior Shares”);
     
b.         junior to (i) all existing and future indebtedness of the Corporation
and (ii) any class or series of Preferred Stock of the Corporation that the
Corporation intends to cause to be listed for trading or quoted on any one of
the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the NYSE Amex, the New York Stock Exchange or the OTC Bulletin Board
(collectively, together with any warrants, rights, calls or options exercisable
for or convertible into such Preferred Stock, the “Senior Shares”).
 
3.           Dividends and Other Distributions.  Commencing on the date of the
issuance of any share of Series A Preferred Stock, (in each case, the “Issuance
Date”), Holders of Series A Preferred Stock shall be entitled to receive
dividends on each outstanding share of Series A Preferred Stock (“Dividends”),
which shall accrue on a cumulative basis in shares of Series A Preferred Stock
at a rate equal to 10.0% per annum from the respective Issuance Date.
 
a.           Any calculation of the amount of such Dividends payable pursuant to
the provisions of this Section 3 shall be made based on a 365-day year and on
the number of days actually elapsed during the applicable period, compounded
annually.  Dividends hereunder shall accrue on a daily basis.
 
b.           Accrued Dividends shall be paid upon redemption of the Series A
Preferred Stock in accordance with Sections 5 and 6, and shall be redeemed at
such time as part of such redemption.


c.   So long as any shares of Series A Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to any Junior Shares without the affirmative approval of the Holders of
a majority of the shares of the Series A Preferred Stock then outstanding. No
shares of Common Stock shall be redeemed while any Series A Preferred Stock is
outstanding without the affirmative approval of the Holders of a majority of the
shares of the Series A Preferred Stock then outstanding.

 
68

--------------------------------------------------------------------------------

 
 
4.           Protective Provision.  So long as any shares of Series A Preferred
Stock are outstanding, the Corporation shall not, without the affirmative
approval of the Holders of a majority of the shares of the Series A Preferred
Stock then outstanding, (a) alter or change adversely the powers, preferences or
rights given to the Series A Preferred Stock or alter or amend this Certificate
of Designations, (b) authorize or create any class of stock ranking as to
distribution of assets upon a liquidation senior to or otherwise pari passu with
the Series A Preferred Stock (other than Senior Shares), (c) amend its
certificate or articles of incorporation or other charter documents in breach of
any of the provisions hereof, (d) change the authorized number of shares of
Series A Preferred Stock, (e) liquidate, dissolve or wind-up the business and
affairs of the  Corporation or effect any Deemed Liquidation Event (as defined
below), or (f) enter into any agreement with respect to the foregoing.


a.           A “Deemed Liquidation Event” shall mean:  (i) a merger or
consolidation in which the Corporation is a constituent party or a subsidiary of
the Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation, except any such merger
or consolidation involving the Corporation or a subsidiary in which the shares
of capital stock of the Corporation outstanding immediately prior to such merger
or consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (ii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole,  or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.
 
b.           The Corporation shall not have the power to effect a Deemed
Liquidation Event referred to in Section 4(a) unless the agreement or plan of
merger or consolidation for such transaction provides that the consideration
payable to the stockholders of the Corporation shall be allocated among the
holders of capital stock of the Corporation in accordance with Section 5.
 
5.           Liquidation.
 
a.           Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, before any distribution or
payment shall be made to the holders of any Junior Shares by reason of their
ownership thereof, but after any distribution or payment to be made to the
holders of any Senior Shares and simultaneous with any distribution or payment
to be made to the holders of any pari passu shares, the Holders of Series A
Preferred Stock shall be entitled to be

 
69

--------------------------------------------------------------------------------

 

paid out of the assets of the Corporation available for distribution to its
stockholders an amount with respect to each share of Series A Preferred Stock
equal to $10,000.00 (as adjusted for any stock dividends, combinations, splits
or the like with respect to such shares), plus any accrued or declared but
unpaid Dividends thereon (collectively, the “Series A Liquidation Value”).  If,
upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, and after any distribution or payment to be made to
the holders of any Senior Shares, the amounts payable with respect to the shares
of Series A Preferred Stock are not paid in full, the holders of shares of
Series A Preferred Stock shall share equally and ratably in any distribution of
assets of the Corporation in proportion to the liquidation preference and an
amount equal to all accumulated and unpaid Dividends, if any, to which each such
holder is entitled.
 
b.           After payment has been made to the Holders of the Series A
Preferred Stock of the full amount of the Series A Liquidation Value, any
remaining assets of the Corporation shall be distributed among the holders of
Junior Shares in accordance with the Corporation’s Articles of Incorporation.


c.           If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation shall be insufficient to make payment
in full to all Holders, then such assets shall be distributed among the Holders
at the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled.


d.           The value of any securities to be delivered to the Holders pursuant
to this Section 5 shall be determined as follows:
 
(i)           If listed on a national securities exchange, the value shall be
deemed to be the average of the closing prices of the securities on such
exchange over the thirty day period ending three days prior to the date of the
Deemed Liqudation Event (the “Deemed Liquidity Date”);
 
(ii)           If actively traded over the counter, the value shall be deemed to
be the average of the closing bid prices over the thirty day period ending three
days prior to the Deemed Liquidity Date; and
 
(iii)           If there is no active public market, the value shall be the fair
market value thereof as determined jointly in good faith by the Holder and the
Corporation’s board of directors.
 
6.           Redemption.
 
a.           Corporation’s Redemption Option.  At any time after the initial
Issuance Date, the Corporation shall have the right, at the Corporation’s
option, to redeem all (but not less than all) of the shares of Series A
Preferred Stock, at a price per share of Series A Preferred Stock equal to the
Series A Liquidation Value, which redemption may be effectuated in exchange for
all (but not less than all) secured promissory notes (the “Promissory Notes”)
issued by the Holder to the Corporation as set forth further below.
 
b.           Mandatory Redemption.  If the Corporation (a) enters into an
agreement to or otherwise adopts or approves a plan or arrangement with respect
to liquidation, dissolution or winding-up of its business and affairs, or (b)
effects any Deemed Liquidation Event, the Corporation shall redeem the Series A
Preferred Stock at the price set forth in Section 6(a) and in the manner set
forth in Section 6(c) and Section 6(d) below.

 
70

--------------------------------------------------------------------------------

 



c.           Mechanics of Redemption.  Subject to Section 6(d) below, if the
Corporation elects to redeem or is required to redeem the Holders’ Series A
Preferred Stock then outstanding, it shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Redemption”) to each Holder, which
Notice of Redemption shall indicate (A) the number of shares of Series A
Preferred Stock that the Corporation is electing to redeem or is required to
redeem (which shall not be less than all of the outstanding shares of Series A
Preferred Stock), (B) the redemption price calculated under Section 6(a) above,
and (C) the manner and the place designated for the surrender of the certificate
or certificates representing the shares to be redeemed. The aggregate price of
the Preferred Stock to be redeemed at the redemption price calculated under
Section 6(a) above is referred to herein as the “Corporation Redemption Price”.
 
d.           Payment of Redemption Price.  Upon receipt by any Holder of a
Notice of Redemption, such Holder shall promptly submit to the Corporation such
Holder’s Series A Preferred Stock certificates in the manner and at the place
designated in the Notice of Redemption.  Upon receipt of such Holder’s Series A
Preferred Stock certificates, the Corporation shall pay the Corporation
Redemption Price by offset against and in cancellation of all amounts due and
owing under all outstanding promissory notes payable from Holder to the
Corporation that were issued by Holder in connection with the exercise of
warrants or additional investment rights by such Holder (the “Promissory Notes”)
(it being understood that following such offset and cancellation, no further
amounts are or shall be due or payable with respect to such shares of Series A
Preferred Stock or such Promissory Notes and all of such shares of Series A
Preferred Stock and Promissory Notes shall no longer be outstanding).


Notwithstanding the foregoing, if, in the event of a mandatory redemption under
Section 6(b) above, the funds of the Corporation legally available for
redemption of shares of Series A Preferred Stock on any redemption date are
insufficient to redeem the total number of shares of Series A Preferred Stock to
be redeemed on such date, those funds that are legally available will be used to
redeem shares from the Holders ratably in proportion to the aggregate
Corporation Redemption Prices that would be payable to each Holder if all shares
required to be redeemed were being redeemed.  If any Holder holds more than one
series of  Preferred Stock, the same proportion of each series of shares held by
such holder will be redeemed. The shares of Series A Preferred Stock not
redeemed shall remain outstanding and be entitled to all the rights and
preferences provided herein.  If any time thereafter additional funds become
legally available for the redemption, such funds will immediately be used to
redeem the balance of the shares which the Corporation has become obliged to
redeem on any redemption date but which it has not redeemed.  In the event that
the limitations contained in this paragraph apply with respect to any mandatory
redemption under Section 6(b) above and the Company redeems the shares of Series
A Preferred Stock in accordance with Section 6(d) above, then the percentage of
the Series A Preferred Stock then being redeemed as a result of the applicable
of the limitations of this paragraph (in relation to all then outstanding shares
Series A Preferred Stock) shall be redeemed in exchange for and in cancellation
of the same percentage of then outstanding Promissory Notes (in relation to all
then outstanding Promissory Notes) and from and after such redemption, no
amounts shall be due and owning as to such shares of Series A Preferred Stock or
such Promissory Notes then redeemed and exchanged and such shares of Series A
Preferred Stock and such Promissory Notes then redeemed and exchanged shall no
longer be outstanding.

 
71

--------------------------------------------------------------------------------

 
 
7.           Transferability.
 
a.           The Series A Preferred Stock constitutes “restricted securities” as
such term is defined in Rule 144(a)(3) under the Act and may only be disposed of
in compliance with U.S. federal securities laws and applicable state securities
or “blue sky” laws.  Without limiting the generality of the foregoing, the
Series A Preferred Stock may not be offered for sale, sold, transferred,
assigned, pledged or otherwise distributed unless (A) subsequently registered
thereunder, (B) Holder shall have delivered to the Corporation an opinion of
counsel reasonably acceptable to the Corporation, in a form generally acceptable
to the Corporation, to the effect that such Series A Preferred Stock to be
offered for sale, sold, transferred, assigned, pledged or otherwise distributed
may be offered for sale, sold, transferred, assigned, pledged or otherwise
distributed pursuant to an exemption from such registration, or (C) Holder
provides the Corporation and its legal counsel with assurance reasonably
acceptable to the Corporation that such Series A Preferred Stock can be offered
for sale, sold, transferred, assigned, pledged or otherwise distributed pursuant
to Rule 144A promulgated under the Act;
 
b.           So long as is required by this Section 7, the certificates or other
instruments representing the Series A Preferred Stock shall bear any legends as
required by applicable state securities or “blue sky” laws, in addition to the
following restrictive legend (and that a stop-transfer order shall be placed
against transfer of such certificates):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. 
 
c.           The Corporation shall keep at its principal office, or at the
offices of its Transfer Agent, a register of the Series A Preferred Stock.  Upon
the surrender of any certificate representing Series A Preferred Stock at such
place, the Corporation, at the request of the record Holder of such certificate,
shall execute and deliver (at the Corporation’s expense) a new certificate or
certificates in exchange therefor representing in the aggregate the number of
shares represented by the surrendered certificate. Each such new certificate
shall be registered in such name and shall represent such number of shares as is
requested by the Holder of the surrendered certificate and shall be
substantially identical in form to the surrendered certificate.

 
72

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.
 
a.           Notices.  Any and all notices to the Corporation shall be addressed
to the Corporation’s President or Chief Executive Officer at the Corporation’s
principal place of business on file with the Secretary of State of the State of
Nevada.  Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this section prior to 5:30 p.m. Eastern
time, (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, or (iii) upon actual receipt by the party to whom such notice
is required to be given.
 
b.           Lost or Mutilated Preferred Stock Certificate.  Upon receipt of
evidence reasonably satisfactory to the Corporation (an affidavit of the
registered Holder shall be satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing shares of Series A
Preferred Stock, and in the case of any such loss, theft or destruction upon
receipt of indemnity reasonably satisfactory to the Corporation (provided that
if the Holder is a financial institution or other institutional investor its own
agreement shall be satisfactory) or in the case of any such mutilation upon
surrender of such certificate, the Corporation shall, at its expense, execute
and deliver in lieu of such certificate a new certificate of like kind
representing the number of shares of such class represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.
 
c.           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designations and shall not be
deemed to limit or affect any of the provisions hereof.
 
RESOLVED, FURTHER, that the chairman, chief executive officer, president, chief
financial officer, or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Certificate of Designation of Preferences, Rights and
Limitations of Series A Preferred Stock in accordance with the foregoing
resolution and the provisions of Nevada law.
 

 
73

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed and acknowledged this
Certificate this ___ day of February 2012.


 
By:  
 
Name:
Title:


 



 
74

--------------------------------------------------------------------------------

 



Exhibit C
 
Transfer Agent Instructions


 
TRANSFER AGENT INSTRUCTIONS
 
NYXIO TECHNOLOGIES CORPORATION
 
February ___, 2012
 
___________________   
___________________
___________________
Attention: ___________________


Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement, dated as of
February 21, 2012 (the “Purchase Agreement”), by and between Nyxio Technologies
Corporation, a Nevada corporation (the “Company”), and Socius CG II, Ltd. (the
“Holder”), pursuant to which the Company is issuing to the Holder (i) the
Warrant (as defined in the Purchase Agreement), which is exercisable for shares
of common stock of the Company, $0.001 par value per share (the “Common Stock”)
and (ii) the Additional Investment Right (as defined in the Purchase Agreement),
which is exercisable for shares of Common Stock.
 
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):
 
(i)           to issue shares of Common Stock upon the exercise of the Warrant
(the “Warrant Shares”)  to or upon the order of the Holder from time to time
upon delivery to you of an Exercise Notice, in the form attached hereto as
Exhibit I.
 
(ii)           to issue shares of Common Stock upon the exercise of the
Additional Investment Right (the “Additional Investment Shares”) to or upon the
order of the Holder from time to time upon delivery to you of an Investment
Right Exercise Notice, in the form attached hereto as Exhibit II.
 
You acknowledge and agree that so long as you have previously received (a)
written opinion from the Company’s legal counsel that either (i) a registration
statement covering resales of the Warrant Shares or the Additional Investment
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), or
(ii) that sales of the Warrant Shares or the Additional Investment Shares may be
made in conformity with Rule 144 under the 1933 Act, and (b) if applicable, a
copy of such registration statement, then, on the trading day immediately
following the date of receipt of the notice of exercise, your will credit such
aggregate number of Warrant Shares or Additional Investment Shares (as the case
may be) to which the Holder is entitled to the Holder’s or its designee’s
balance account with The Depository Trust Company (DTC) through its Deposit
Withdrawal At Custodian (DWAC) system provided the Holder causes its bank or
broker to initiate the DWAC transaction, and such Warrant Shares and Additional
Investment Shares should not be subject to any stop-transfer restriction or
legend of any kind and shall otherwise be freely transferable on the books and
records of the Company.
 
 
75

--------------------------------------------------------------------------------

 
 
A form of written opinion from the Company’s outside legal counsel that a
registration statement covering resales of the Warrant Shares and Additional
Investment Shares has been declared effective by the SEC under the 1933 Act is
attached hereto as Exhibit III.
 
The Company hereby confirms that no instructions other than as contemplated
herein will be given to you by the Company with respect to Warrant Shares and
the Additional Investment Shares. The Company hereby agrees that it shall not
replace you as the Company’s transfer agent, until such time as the Company
provides written notice to you and Holder that a suitable replacement has agreed
to serve as transfer agent and to be bound by the terms and conditions of these
Transfer Agent Instructions.
 
The Company and you hereby acknowledge and confirm that complying with the terms
of this agreement does not and shall not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to the Company.
 
The Company and you acknowledge that the Holder is relying on the
representations and covenants made by the Company and you hereunder and are a
material inducement to the Holder to enter into the Purchase Agreement. The
Company and you further acknowledge that without such representations and
covenants made hereunder, the Holder would not enter into the Purchase Agreement
and purchase Securities pursuant thereto.


You may at any time resign as transfer agent hereunder by giving thirty (30)
days prior written notice of resignation to the Company and the Holder. Prior to
the effective date of the resignation as specified in such notice, the Company
will issue to you instructions authorizing delivery of Warrant Shares and
Additional Investment Shares to a substitute transfer agent selected by, and in
the sole discretion of, the Company. If no successor transfer agent is named by
the Company, you may apply to a court of competent jurisdiction in the State of
Nevada for appointment of a successor transfer agent and for an order to deposit
the Warrant Shares and Additional Investment Shares with the clerk of any such
court.


Each party hereto specifically acknowledges and agrees that a breach or
threatened breach of any provision hereof will cause irreparable damage and that
damages at law would be an inadequate remedy if these Irrevocable Transfer Agent
Instructions were not specifically enforced.  Therefore, in the event of a
breach or threatened breach by a party hereto, including, without limitation,
the attempted termination of the agency relationship created by this instrument,
in addition to all other rights or remedies, an injunction restraining such
breach and granting specific performance of the provisions of these Irrevocable
Transfer Agent Instructions should issue without any requirement to show any
actual damage or to post any bond or other security.


 
*********
 

 
76

--------------------------------------------------------------------------------

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact [______________].
 
Very truly yours,
 
 
NYXIO TECHNOLOGIES CORPORATION

 
 
By:
 

 
Name:

 
Title:

 


THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
 
this ____ day of February 2012
 
 
[NAME OF TRANSFER AGENT]


 
By:
 

 
Name:

 
Title:

 
Enclosures
 
 
77

--------------------------------------------------------------------------------

 

EXHIBIT I


EXERCISE NOTICE
 
NYXIO TECHNOLOGIES CORPORATION
 
The undersigned hereby exercises the right to purchase ________________ shares
of Common Stock (“Warrant Shares”) of Nyxio Technologies Corporation, a Nevada
corporation (“Company”), evidenced by the attached Warrant to Purchase Common
Stock (“Warrant”).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.  The Holder intends
that payment of the Exercise Price shall be made as:
  
 
___      Cashless Exercise with respect to ____________ Warrant Shares having an
exercise price of $______ per share ___

 
 
___      Recourse Note Exercise with respect to ____________ Warrant Shares
having an exercise price of $______ per share

 
Shares are to be issued in electronic form to the Deposit/Withdrawal at
Custodian (DWAC) account with Depository Trust Company (DTC) specified below:


Name and Contact for
Broker:                                                                                                           
 


 
Broker
no:                                                                                                           
 
Account
no:                                                                                                           
 
Account
holder:                                                                                                       
 


HOLDER NAME:
     
By:
 
Name:
  Title:  

 

 
78

--------------------------------------------------------------------------------

 

EXHIBIT II
INVESTMENT RIGHT EXERCISE NOTICE


The undersigned, Socius CG II, Ltd., a Bermuda exempted company (the
“Investor”), hereby exercises the right to purchase ___________________ shares
of common stock, par value $0.001 per share (the “Common Stock”), of Nyxio
Technologies Corporation, a Nevada corporation (“Company”), pursuant to the
Additional Investment Right contained in the Securities Purchase Agreement,
dated as of February 21, 2012, between the Company and the Investor (the
“Purchase Agreement”).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Purchase Agreement.
 
(1)  
Payment shall take the form of recourse promissory note(s).

 
(2) Tranche
Amount:  $                                                                         
 
(3) Applicable Exercise Price:  $___________ per share of Common Stock
 
(4) Number of shares of Common Stock to be
Issued:                             shares of Common Stock
 
(5) DWAC Instructions:
 
Number of shares of Common Stock for
DWAC:                                                                                                
 
Name and Contact for
Broker:                                                                                                
 


 
Broker
no:  ____                                                                                                                 
 
Account
no:                                                                                                           
 
Account
holder:                                                                                                           
 


 
SOCIUS CG II, LTD.




By:                                                      
Name:
Title:
 
 
79

--------------------------------------------------------------------------------

 

EXHIBIT III
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
______________________
 
______________________
 
______________________
 
Attention:  _____________
 
Re:           Nyxio Technologies Corporation
 
Ladies and Gentlemen:
 
 
[We are][I am] counsel to Nyxio Technologies Corporation, a Nevada corporation
(the “Company”), and have represented the Company in connection with that
certain Securities Purchase Agreement (the “Securities Purchase Agreement”)
entered into by and between the Company and the investor named therein (the
“Holder”) pursuant to which the Company issued to the Holder a warrant (the
“Warrant”) and an additional investment right (the “Additional Investment
Right”), in each case, exercisable for shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”). Pursuant to the Securities
Purchase Agreement, the Company agreed, among other things, to register the
Registrable Securities (as defined in the Securities Purchase Agreement),
including the shares of Common Stock issuable upon exercise of the Warrant and
the Additional Investment Right, under the Securities Act of 1933, as amended
(the “1933 Act”). In connection with the Company’s obligations under the
Securities Purchase Agreement, on ____________ ___, 20__, the Company filed a
Registration Statement on Form [S-1][S-3] (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names the Holder as a
selling stockholder thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
This letter shall serve as our standing opinion to you that the shares of Common
Stock underlying the Warrant and the Additional Investment Right are freely
transferable by the Holder pursuant to the Registration Statement, provided
however, unless we notify you sooner this opinion may be relied upon for nine
months from the date hereof.  You need not require further letters from us to
effect any future legend-free issuance or reissuance of such shares of Common
Stock to the Holder as contemplated by the Company’s Irrevocable Transfer Agent
Instructions dated _________ __, 20__.
 
 
Very truly yours,
 
[ISSUER’S COUNSEL]
 
By:_____________________


 
CC:           [LIST NAME OF HOLDER]



 
80

--------------------------------------------------------------------------------

 



Exhibit D
 
Lock-Up Agreement



 [FORM OF LOCK-UP AGREEMENT]





 
February ___, 2012

 
Nyxio Technologies Corporation
2156 NE Broadway
Portland, Oregon 97232
Attention: Chief Executive Officer



Ladies and Gentlemen:
 
This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement dated February 21, 2012 (“Purchase Agreement”) and
entered into by and between Nyxio Technologies Corporation, a Nevada corporation
(the “Company”), and Socius CG II, Ltd., a Bermuda exempted company
(“Investor”), with respect to the purchase without registration under the
Securities Act of 1933, as amended (the “Act”), in reliance on Section 4(2) of
the Act and Rule 506 of Regulation D promulgated thereunder, of shares of the
Company’s Series A Preferred Stock and related Securities.  Capitalized terms
used herein without definition shall have the respective meanings ascribed to
them in the Purchase Agreement.
 
The undersigned, in order to induce the Company to secure the above referenced
financing, hereby irrevocably agrees that, for the period beginning on each date
the Company delivers a Tranche Notice to Investor (the “Tranche Notice Date”)
pursuant to the terms of the Purchase Agreement and ending on the Tranche
Closing Date (such period, the “Lock-up Period”), the undersigned will not (a)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder (the “Exchange Act”) with respect
to, any Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, or warrants or other rights to purchase Common
Stock or any such securities, or any securities substantially similar to the
Common Stock, (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock or any such securities, or warrants or other rights to purchase
Common Stock, whether any such transaction is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or (c) publicly
announce an intention to effect any transaction specified in clause (a) or
(b).  Notwithstanding the foregoing, in the event that a particular Tranche has
been cancelled or
 
 
81

--------------------------------------------------------------------------------

 


terminated in accordance with the terms of the Purchase Agreement, the Lock-up
Period will terminate on the tenth (10th) Trading Day after the applicable
Tranche Notice Date
 
The foregoing paragraph shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing to be bound by the terms of this Lock-Up
Agreement, (b) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing to be bound by the terms of this Lock-Up Agreement
or (c) sales made pursuant to any written sales plans established prior to
November 1, 2011 and disclosed in an attachment to this Lock-Up Agreement, where
such plan and sales thereunder are in conformity with the requirements of Rule
10b5-1(c) promulgated under the Exchange Act.  Notwithstanding subsection (a)
above, the undersigned may make a bona fide gift of up to 10,000 shares of
Common Stock to a charity or other non-profit entity and such charity or entity
shall not be required to be bound by the terms of this Lock-Up Agreement.  For
purposes of this paragraph, “immediate family” shall mean the undersigned and
the spouse, any lineal descendent, father, mother, brother or sister of the
undersigned.


In the event that any Common Stock of the undersigned is subject to any
involuntary transfer, whether by reason of death, bankruptcy or divorce
proceedings or otherwise, the transferee of such Common Stock shall take such
Common Stock subject to this Lock-Up Agreement.


The Company agrees to provide the undersigned with notice that the Company has
delivered a Tranche Notice to Investor prior to, or simultaneous with, its
delivery of the Tranche Notice to Investor.  Such notice shall provide the
undersigned with the Tranche Notice Date and clearly indicate the beginning of
the Lock-up Period.


Ten (10) Trading Days after the termination of the Purchase Agreement, this
Lock-Up Agreement shall be terminated and the undersigned shall be released from
its obligations hereunder.


 

 
Sincerely,
         
[NAME OF STOCKHOLDER]



Acknowledged and Agreed:
 

     
NYXIO TECHNOLOGIES CORPORATION
   
By:
 
Name:
 
Title:
 

 



 
82

--------------------------------------------------------------------------------

 

Exhibit E
 
Opinion



 
83

--------------------------------------------------------------------------------

 

Exhibit F
 
Tranche Notice
 
 
 
 
Dated: _______________, 20__


Socius CG II, Ltd.
c/o Socius Capital Group, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Re:           Tranche Notice


Ladies & Gentlemen:
 
Pursuant to the Securities Purchase Agreement dated February 21, 2012
(“Agreement”) between Nyxio Technologies Corporation, a Nevada corporation
(“Company”), and Socius CG II, Ltd. (“Investor”), Company hereby elects to
exercise a Tranche. Capitalized terms not otherwise defined herein shall have
the meanings defined in the Agreement.
 
At the Tranche Closing, Company will sell to Investor ___________ Preferred
Shares at $10,000.00 per share for a Tranche Amount of $___________.
 
On behalf of Company, the undersigned hereby certifies to Investor as follows:
 
1.           The undersigned is a duly authorized officer of Company;
 
2.           The above Tranche Amount does not exceed the Maximum Tranche
Amount; and
 
3.           All of the conditions precedent to the right of the Company to
deliver a Tranche Notice set forth in Section 2.3(d) of the Agreement have been
satisfied.
 
IN WITNESS WHEREOF, the Company has executed and delivered this Tranche Notice
as of the date first written above.
 
NYXIO TECHNOLOGIES CORPORATION




By:                                                                      
Name:                                                                      
Title:                                                                      



 
84

--------------------------------------------------------------------------------

 



Exhibit G
 
Form of Secured Promissory Note


 FORM OF NOTE
 
THE SECURITY REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND SUCH STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.
 
SECURED PROMISSORY NOTE
 
$[_____________]                                                                                                                                                                                                                                                                                                                                                                                                                     
       Date:           [________], 20[__]
 
FOR VALUE RECEIVED, Socius CG II, Ltd., a Bermuda exempted company (“Maker”),
promises to pay to the order of Nyxio Technologies Corporation, a Nevada
corporation (the “Company”), at 2156 N.E. Broadway, Portland, Oregon 97232, or
at such other place as the Company may from time to time designate in writing,
the principal sum of $[________], with interest, as follows:


1. Purpose; Defined Terms.  This Secured Promissory Note (this “Note”) is a full
recourse secured promissory note being issued and delivered by Maker to the
Company pursuant to the terms of (i) that certain Securities Purchase Agreement,
dated as of February 21, 2012 (as amended, restated, supplemented and otherwise
modified from time to time, the “Purchase Agreement”), by and between Maker and
the Company and (ii) that certain Warrant to Purchase Common Stock issued by the
Company to Maker, dated February 21, 2012 (as amended, restated, supplemented
and otherwise modified from time to time, the “Warrant”), as good and valuable
consideration and payment in full of the exercise price of certain securities of
the Company to be issued to Maker in connection with the Warrant and the
Additional Investment Right contained in the Purchase Agreement.  On or prior to
the date hereof, Maker has executed and delivered to the Company a Security
Agreement (as amended, restated, supplemented and otherwise modified from time
to time, the “Security Agreement”) in the form attached to the Purchase
Agreement as Exhibit H thereto. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement.
 
2. Interest.  The principal balance outstanding hereunder, from time to time,
shall bear interest from and after the date hereof at the rate of two percent
(2.0%) per year.  Interest shall be calculated on a simple interest basis and
the number of days elapsed during the period for which interest is being
calculated. Interest shall be payable on the Maturity Date.
 
3. Payments.  If not sooner paid, the entire unpaid principal balance, interest
thereon and any other charges due and payable under this Note shall be due and
payable on the fourth (4th) anniversary of the date of this Note or if sooner
upon an Acceleration Event (as defined below)

 
85

--------------------------------------------------------------------------------

 

(“Maturity Date”); provided, however, that in no event shall this Note or any
amount hereunder be due or payable, nor shall an Acceleration Event (as defined
below) or default (as defined below) be deemed to exist, at any time that (a)
the Company is in default of any of its material obligations under the Purchase
Agreement, or any Warrant or other security of the Issuer issued pursuant to the
Purchase Agreement or the Warrant, or any loan agreement or other material
agreement between the Maker and the Company, or (b) there are any Preferred
Shares issued or outstanding.  Maker shall have the right to prepay all or any
part of the principal balance of this Note at any time without penalty or
premium, in which case all payments shall be first applied to interest, then to
reduce the outstanding principal. This Note shall be subject to exchange, offset
and cancellation as more fully set forth in the Certificate of Designations
notwithstanding any transfer or assignment of this Note by the Company or any
subsequent holder of this Note.
 
4. Full Recourse Note.  THIS IS A FULL RECOURSE PROMISSORY NOTE.  Accordingly,
notwithstanding that Maker’s obligations under this Note are secured by the
Promissory Note Collateral (as defined in the Security Agreement), in the event
of a material default hereunder, the Company shall have full recourse to all the
other assets of Maker.  Moreover, the Company shall not be required to proceed
against or exhaust any Promissory Note Collateral, or to pursue any Promissory
Note Collateral in any particular order, before the Company pursues any other
remedies against Maker or against any of Maker’s assets. It is expressly
understood and agreed that upon the occurrence of an Acceleration Event (as
defined below), Maker shall be entitled to satisfy all of the obligations
outstanding hereunder and under any similar note of Maker by surrendering to the
Company for cancellation all Preferred Shares owned by Maker as more fully set
forth in the Certificate of Designations.
 
5. Default
 
.  Subject to the proviso in the first sentence of Section 3 above: any one or
more of the following shall constitute a “default” under this Note: (i) a
default in the payment when due of any amount hereunder, (ii) Maker’s refusal to
perform any material term, provision or covenant under this Note, (iii) the
commencement of any liquidation, receivership, bankruptcy, assignment for the
benefit of creditors or other debtor-relief proceeding by or against Maker, (iv)
any cessation of operations by Maker or Maker admits it is otherwise generally
unable to pay its debts as such debts become due, and (v) subject to Sections 2
and 3 of the Security Agreement, the Promissory Note Collateral is transferred
by Maker without being replaced by Promissory Note Collateral of equal or
greater fair market value within two (2) business days of the date of transfer.


6. Default Rights.  Subject to the proviso in the first sentence of Section 3
above:
 
i.           Upon the occurrence of a default specified in clauses (i) or (ii)
of Section 5 above, the Company may, at its election, declare the entire balance
of principal and interest under this Note immediately due and payable or, upon
the occurrence of a default specified in clause (iii) of Section 5 above, the
entire balance of principal and interest under this Note shall automatically
become immediately due and payable without any action by the Company (each, an
“Immediate Acceleration Event”). A delay by the Company in exercising any right
of acceleration after a default shall not constitute a waiver of the default or
the right of acceleration or any other right or remedy for such default. The
failure by the Company to exercise any right of acceleration as a result of a
default shall not constitute a waiver of the right of acceleration or any other
right or remedy with respect to any other default, whenever occurring.

 
86

--------------------------------------------------------------------------------

 

ii.           Further, upon the occurrence a default specified in clauses (iv)
or (v) of Section 5 above, following thirty (30) business days notice from the
Company to Maker specifying the default and demanded manner of cure for such
default, if such default has not been cured by the expiration of such thirty
(30) business day period, the Company may, at its election, declare the entire
balance of principal and interest under this Note immediately due and payable (a
“Notice Acceleration Event” and, together with an Immediate Acceleration event,
each an “Acceleration Event”).
 
iii.           Upon the occurrence of an Acceleration Event, the Company shall
thereupon (and only thereupon) and thereafter have any and all of the rights and
remedies to which a secured party is entitled after a default under the Security
Agreement and the applicable Uniform Commercial Code, as then in effect.
 
iv.           The rights, privileges, powers and remedies of the Company shall
be cumulative, and no single or partial exercise of any of them shall preclude
the further or other exercise of any of them.  Any waiver, permit, consent or
approval of any kind by the Company of any default hereunder, or any such waiver
of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.  Any proceeds of any
disposition of the Promissory Note Collateral by the Company in accordance with
this Section 6, or any part thereof, may be applied by the Company to the
payment of expenses incurred by the Company in connection with the foregoing,
and the balance of such proceeds shall be applied by the Company toward the
payment of the Obligations (as defined in the Security
Agreement).  Notwithstanding anything contained in this Note to the contrary, it
is expressly understood and agreed that neither the Company nor any other holder
of this Note shall have the right to proceed against the Promissory Note
Collateral or Maker in connection with the Promissory Note until the occurrence
of an Acceleration Event.
 
7. Security.  This Note is secured to the extent and in the manner set forth in
the Security Agreement. By delivery of this Note, Maker hereby certifies to
Company its good faith belief that it has complied with Section 1(a) of the
Security Agreement on the date hereof.
 
8. Additional Terms.
 
a.           No Waiver.  The acceptance by the Company of payment of a portion
of any installment when due or an entire installment but after it is due shall
neither cure nor excuse the default caused by the failure of Maker timely to pay
the whole of such installment and shall not constitute a waiver of the Company’s
right to require full payment when due of any future or succeeding installments.
 
b.           No Oral Waivers or Modifications.  No provision of this Note may be
waived or modified orally, but only in a writing signed by the Company and
Maker.
 
c.           Attorney Fees.  The prevailing party in any action by the Company
to collect any amounts due under this Note shall be entitled to recover its
reasonable attorneys fees and costs.
 
d.           Governing Law.  This Note has been executed and delivered in, and
is to be construed, enforced, and governed according to the internal laws of,
the State of New York without regard to its principles of conflict of laws that
would require or permit the application of the laws of any other jurisdiction.
 

 
87

--------------------------------------------------------------------------------

 
 
e.           Severability.  Whenever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Note shall be held to be prohibited by or
invalid under applicable law, it shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.
 
f.           Currency.  Principal and interest due hereunder shall be payable in
lawful money of the United States of America and shall be payable to the Company
at the address of Maker, or at such other address as may be specified in a
written notice to Maker given by the Company.
 
g.           Weekend; Holidays.                                           If any
payment on this Note shall become due on a Saturday, Sunday or a bank or legal
holiday in the United States of America, such payment shall be made on the next
succeeding business day in the United States of America.
 
h.           Usury.  If interest payable under this Note is in excess of the
maximum permitted by law, the interest chargeable hereunder shall be reduced to
the maximum amount permitted by law and any excess over the maximum amount
permitted by law shall be credited to the principal balance of this Note and
applied to the same and not to the payment of interest.
 
i.           Entire Agreement.  This Note, the Warrant, the Security Agreement,
the Purchase Agreement and the other Transaction Documents contain the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.
 
IN WITNESS WHEREOF, this Note has been executed as of the date first written
above.
 


 
SOCIUS CG II, LTD.

 
By:
 

 
Name:

 
Title:

 
 
88

--------------------------------------------------------------------------------

 
 


Exhibit H
 
Form of Security Agreement
 


SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of [____________], 20[__] (this “Agreement”),
is made by and between Socius CG II, Ltd., a Bermuda exempted company
(“Grantor”), and Nyxio Technologies Corporation, a Nevada corporation (“Secured
Party”).
 
WHEREAS, pursuant to the terms of that certain Securities Purchase Agreement,
dated as of February 21, 2012, by and between Secured Party and Grantor (as
amended, restated, supplemented and otherwise modified from time to time, the
“Purchase Agreement”), Secured Party has issued to Grantor (i) that certain
Warrant to Purchase Common Stock, dated February 21, 2012 (as amended, restated,
supplemented and otherwise modified from time to time, the “Warrant”), which is
exercisable for shares of common stock, $0.001 par value per share, of Secured
Party (the “Common Stock”) and (ii) that certain additional investment right
contained in the Purchase Agreement (the “Additional Investment Right”), which
is exercisable for shares of Common Stock;
 
WHEREAS, Secured Party has agreed to accept one or more secured promissory notes
(as amended, restated, supplemented and otherwise modified from time to time,
collectively, the “Promissory Notes”) in lieu of cash paid in satisfaction of
the exercise price of any of the shares of Common Stock issuable upon exercise
of the Warrant (the “Warrant Shares”) and/or the Additional Investment Right
(the “Additional Investment Shares”);
 
WHEREAS, in connection with the payment of the exercise price of the Warrant
Shares and/or the Additional Investment Shares through Grantor’s issuance of a
Promissory Note to Secured Party, Grantor must execute and deliver to Secured
Party a security agreement in substantially the form hereof simultaneously with
the issuance of such Promissory Note; and
 
WHEREAS, Grantor wishes to grant security interests in favor of Secured Party as
herein provided;
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. GRANT OF SECURITY INTEREST.  GRANTOR HEREBY GRANTS TO SECURED PARTY, TO
SECURE THE PAYMENT AND PERFORMANCE WHEN DUE IN FULL OF ANY INDEBTEDNESS ARISING
PURSUANT TO THE PROMISSORY NOTES (THE “OBLIGATIONS”), A SECURITY INTEREST IN ALL
OF GRANTOR’S RIGHT, TITLE, AND INTEREST IN AND TO ALL OF THE FOLLOWING (SUBJECT
TO SECTION 2 AND SECTION 3 BELOW), NOW OWNED OR HEREAFTER ACQUIRED OR ARISING
(TOGETHER THE “COLLATERAL” AND, WITH RESPECT TO THE PORTION OF THE COLLATERAL
THAT SECURES ANY GIVEN PROMISSORY NOTE, THE “PROMISSORY NOTE COLLATERAL”):
 
(a) Publicly traded or otherwise free-trading shares of common stock, or shares
of preferred stock, or bonds, notes and/or debentures (collectively, “Pledged
Securities”) with a fair market value at least equal to the principal amount of,
and accrued interest on, the Promissory Notes then outstanding, based upon the
trading price of such securities on
 
 
89

--------------------------------------------------------------------------------

 
 
 (i) the Pink Sheets, OTCQB, OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, if applicable or (ii) otherwise, the fair market value of
such Pledged Securities as set forth on the books and records of Grantor;
 
(b) all rights of Grantor with respect to or arising out of the Pledged
Securities, including voting rights, and all equity and debt securities and
other property distributed or distributable with respect thereto as a result of
merger, consolidation, dissolution, reorganization, recapitalization, stock
split, stock dividend, reclassification, exchange, redemption, or other change
in capital structure; and
 
(c) all proceeds, replacements, substitutions, accessions and increases in any
of the Collateral.
 
2. MARGIN REGULATIONS.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY
PLEDGED SECURITIES THAT CONSIST OF “MARGIN STOCK” (AS DEFINED IN REGULATION U OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OF THE UNITED STATES
(“REGULATION U”)), SUCH PORTION OF THE FAIR MARKET VALUE OF SUCH PLEDGED
SECURITIES INCLUDED AS COLLATERAL HEREUNDER SHALL NOT EXCEED THE MAXIMUM AMOUNT
PERMITTED BY APPLICABLE LAW TO BE PLEDGED AS COLLATERAL HEREUNDER, INCLUDING,
WITHOUT LIMITATION, REGULATION U.
 
3. REPLACEMENT SECURITIES.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT GRANTOR
SHALL AT ALL TIMES PRIOR TO AN ACCELERATION EVENT (AS DEFINED IN THE PROMISSORY
NOTES) HAVE THE RIGHT TO SELL, DISPOSE OF, REPLACE OR SUBSTITUTE ANY SECURITIES
OR OTHER ASSETS THAT CONSTITUTE COLLATERAL HEREUNDER. SO LONG AS ANY OBLIGATIONS
REMAIN OUTSTANDING, IN THE EVENT THAT GRANTOR SELLS OR DISPOSES OF ANY PLEDGED
SECURITIES OR TO THE EXTENT ANY SECURITIES OR OTHER ASSETS THAT WERE COLLATERAL
HEREUNDER CEASE TO BE COLLATERAL PURSUANT TO SECTION 2 ABOVE, GRANTOR SHALL
WITHIN THE TIME PERIOD SET FORTH IN THE PROMISSORY NOTES, PROVIDE REPLACEMENT
SECURITIES OF EQUAL OR GREATER FAIR MARKET VALUE DETERMINED IN ACCORDANCE WITH
SECTION 1(A) ABOVE.
 
4. RIGHTS WITH RESPECT TO DISTRIBUTIONS.  UNTIL THE OCCURRENCE OF AN
ACCELERATION EVENT UNDER ANY GIVEN PROMISSORY NOTE, GRANTOR SHALL BE ENTITLED TO
RECEIVE ANY AND ALL DIVIDENDS AND DISTRIBUTIONS MADE WITH RESPECT TO THE PLEDGED
SECURITIES AND ANY OTHER COLLATERAL.  HOWEVER, UPON THE OCCURRENCE OF ANY SUCH
ACCELERATION EVENT, SECURED PARTY SHALL HAVE THE SOLE RIGHT (UNLESS OTHERWISE
EXPRESSLY AGREED BY SECURED PARTY IN WRITING) TO RECEIVE AND RETAIN DIVIDENDS
AND DISTRIBUTIONS AND APPLY THEM TO THE OUTSTANDING BALANCE OF THE PROMISSORY
NOTE UNDER WHICH SUCH ACCELERATION EVENT HAS OCCURRED OR HOLD THEM AS PROMISSORY
NOTE COLLATERAL, AT SECURED PARTY’S ELECTION.
 

 
90

--------------------------------------------------------------------------------

 
 
5. VOTING RIGHTS.  UNTIL THE OCCURRENCE OF AN ACCELERATION EVENT UNDER ANY GIVEN
PROMISSORY NOTE, GRANTOR SHALL BE ENTITLED TO EXERCISE ALL VOTING RIGHTS
PERTAINING TO THE PLEDGED SECURITIES AND ANY OTHER PROMISSORY NOTE COLLATERAL.
HOWEVER, UPON THE OCCURRENCE OF ANY SUCH ACCELERATION EVENT, ALL RIGHTS OF
GRANTOR TO EXERCISE THE VOTING RIGHTS THAT GRANTOR WOULD OTHERWISE BE ENTITLED
TO EXERCISE WITH RESPECT TO THE PROMISSORY NOTE COLLATERAL SHALL CEASE AND
(UNLESS OTHERWISE AGREED BY SECURED PARTY) ALL SUCH RIGHTS SHALL THEREUPON
BECOME VESTED IN SECURED PARTY, WHICH SHALL THEREUPON HAVE THE SOLE RIGHT TO
EXERCISE SUCH RIGHTS.
 
6. FINANCING STATEMENT; FURTHER ASSURANCES.  GRANTOR AGREES, CONCURRENTLY WITH
EXECUTING THIS AGREEMENT, THAT SECURED PARTY (AND TO THE EXTENT AUTHORIZED BY
SECURED PARTY, ITS COUNSEL AND OTHER REPRESENTATIVES) IS AUTHORIZED, AT ANY TIME
AND FROM TIME TO TIME, TO FILE OR RECORD UCC-1 FINANCING STATEMENT AND
AMENDMENTS TO FINANCING STATEMENTS RELATING TO THE PROMISSORY NOTE COLLATERAL IN
FAVOR OF SECURED PARTY, AND ANY SIMILAR FINANCING STATEMENTS IN ANY JURISDICTION
IN WHICH SECURED PARTY REASONABLY DETERMINES SUCH FILING TO BE NECESSARY OR
ADVISABLE.  GRANTOR FURTHER AGREES TO PROVIDE SECURED PARTY WITH WRITTEN NOTICE
OF ANY CHANGE IN ITS NAME, FORM OF ORGANIZATION, JURISDICTION OF ORGANIZATION OR
LOCATION OF ITS CHIEF EXECUTIVE OFFICE OR PRINCIPAL PLACE OF BUSINESS WITHIN
THIRTY (30) BUSINESS DAYS OF SUCH CHANGE. GRANTOR FURTHER AGREES THAT UPON THE
OCCURRENCE OF AN ACCELERATION EVENT UNDER ANY GIVEN PROMISSORY NOTE, AND AT ANY
TIME AND FROM TIME TO TIME THEREAFTER UNTIL THE CAUSE OF SUCH ACCELERATION EVENT
HAS BEEN CURED, GRANTOR SHALL, AT THE REASONABLE REQUEST OF THE SECURED PARTY
AND AT THE GRANTOR’S EXPENSE PROMPTLY EXECUTE AND DELIVER ALL FURTHER
INSTRUMENTS AND DOCUMENTS INCLUDING, WITHOUT LIMITATION, COLLATERAL ASSIGNMENTS,
FORM UCC-1 FINANCING STATEMENTS OR AMENDMENTS OR CONTINUATIONS THEREOF, AND
CONSENTS TO THE EXERCISE BY SECURED PARTY OF ALL OF SECURED PARTY’S RIGHTS AND
REMEDIES HEREUNDER, UNDER ANY SUPPLEMENT HERETO OR APPLICABLE LAW WITH RESPECT
TO THE COLLATERAL, AND DO OR CAUSE TO BE DONE SUCH FURTHER ACTS AS MAY BE
REASONABLY NECESSARY OR PROPER IN SECURED PARTY’S OPINION TO EVIDENCE, MAINTAIN
AND ENFORCE SECURED PARTY’S SECURITY INTEREST IN THE COLLATERAL AND TO OTHERWISE
EFFECTUATE THE PROVISIONS OR PURPOSES OF THIS AGREEMENT OR ANY SUPPLEMENT HERETO
INCLUDING, WITHOUT LIMITATION, REQUIRING DELIVERY OF THE PROMISSORY NOTE
COLLATERAL TO SECURED PARTY TO HOLD AS SECURED PARTY.
 
 
91

--------------------------------------------------------------------------------

 

7. POWERS OF SECURED PARTY.  GRANTOR AGREES THAT UPON THE OCCURRENCE OF AN
ACCELERATION EVENT UNDER ANY GIVEN PROMISSORY NOTE, IT SHALL APPOINT SECURED
PARTY AS GRANTOR’S TRUE AND LAWFUL ATTORNEY-IN-FACT TO PERFORM ANY AND ALL OF
THE FOLLOWING ACTS, WHICH POWER SHALL BE COUPLED WITH AN INTEREST, SHALL BE
IRREVOCABLE UNTIL THE OBLIGATIONS ARE PAID AND PERFORMED IN FULL, AND MAY BE
EXERCISED FROM TIME TO TIME BY SECURED PARTY IN ITS DISCRETION TO TAKE ANY
ACTION WHICH SHALL BE REQUIRED FOR SECURED PARTY  (I) TO EXERCISE VOTING AND
CONSENT RIGHTS WITH RESPECT TO PROMISSORY NOTE COLLATERAL IN ACCORDANCE WITH
THIS AGREEMENT, (II) TO RECEIVE, ENDORSE AND COLLECT ALL INSTRUMENTS OR OTHER
FORMS OF PAYMENT MADE PAYABLE TO GRANTOR IN RESPECT OF THE PROMISSORY NOTE
COLLATERAL OR ANY PART THEREOF AND TO GIVE FULL DISCHARGE FOR THE SAME, (III) TO
PERFORM OR CAUSE THE PERFORMANCE OF ANY OBLIGATION OF GRANTOR HEREUNDER IN
GRANTOR’S NAME OR OTHERWISE, (IV) TO LIQUIDATE ANY PROMISSORY NOTE COLLATERAL
PLEDGED TO SECURED PARTY HEREUNDER AND TO APPLY PROCEEDS THEREOF TO THE PAYMENT
OF THE OBLIGATIONS OR TO PLACE SUCH PROCEEDS INTO A CASH PROMISSORY NOTE
COLLATERAL ACCOUNT OR TO TRANSFER THE PROMISSORY NOTE COLLATERAL INTO THE NAME
OF SECURED PARTY, ALL AT SECURED PARTY’S SOLE DISCRETION, (V) TO ENTER INTO ANY
EXTENSION, REORGANIZATION OR OTHER AGREEMENT RELATING TO OR AFFECTING THE
PROMISSORY NOTE COLLATERAL, AND, IN CONNECTION THEREWITH, TO DEPOSIT OR
SURRENDER CONTROL OF THE PROMISSORY NOTE COLLATERAL, (VI) TO ACCEPT OTHER
PROPERTY IN EXCHANGE FOR THE PROMISSORY NOTE COLLATERAL, (VII) TO MAKE ANY
COMPROMISE OR SETTLEMENT SECURED PARTY DEEMS DESIRABLE OR PROPER IN RESPECT OF
THE PROMISSORY NOTE COLLATERAL OR THE OBLIGATIONS, AND (VIII) TO EXECUTE ON
GRANTOR’S BEHALF AND IN GRANTOR’S NAME ANY DOCUMENTS REQUIRED IN ORDER TO GIVE
SECURED PARTY A CONTINUING FIRST LIEN UPON THE PROMISSORY NOTE COLLATERAL OR ANY
PART THEREOF.
 
8. NO WAIVER.  THE ACCEPTANCE BY SECURED PARTY OF PAYMENT OF A PORTION OF ANY
INSTALLMENT WHEN DUE OR AN ENTIRE INSTALLMENT BUT AFTER IT IS DUE SHALL NEITHER
CURE NOR EXCUSE THE ACCELERATION EVENT CAUSED BY THE FAILURE OF GRANTOR TIMELY
TO PAY THE WHOLE OF SUCH INSTALLMENT AND SHALL NOT CONSTITUTE A WAIVER OF
SECURED PARTY’S RIGHT TO REQUIRE FULL PAYMENT WHEN DUE OF ANY FUTURE OR
SUCCEEDING INSTALLMENTS.
 
9. DEFAULT.  UPON THE OCCURRENCE OF AN ACCELERATION EVENT UNDER ANY GIVEN
PROMISSORY NOTE, SECURED PARTY SHALL HAVE THE RIGHTS SET FORTH IN SECTION 10
BELOW.
 
10. DEFAULT RIGHTS.

 
92

--------------------------------------------------------------------------------

 

(a) UPON THE OCCURRENCE OF AN ACCELERATION EVENT UNDER ANY GIVEN PROMISSORY
NOTE, SECURED PARTY SHALL THEREUPON AND THEREAFTER HAVE ANY AND ALL OF THE
RIGHTS AND REMEDIES TO WHICH A SECURED PARTY IS ENTITLED AFTER A DEFAULT UNDER
THE APPLICABLE UNIFORM COMMERCIAL CODE, AS THEN IN EFFECT.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT PRIOR TO SUCH TIME, SECURED PARTY SHALL NOT TAKE ANY
ACTION IN RESPECT OF THE COLLATERAL.
 
(b) In addition to its other rights and remedies, Grantor agrees that, upon the
occurrence of an Acceleration Event under any given Promissory Note, Secured
Party may in its sole discretion do or cause to be done any one or more of the
following (all to the extent reasonable):
 
(i) proceed to realize upon the Promissory Note Collateral or any portion
thereof as provided by law, and without liability for any diminution in price
which may have occurred, sell the Promissory Note Collateral or any part
thereof, in such manner, whether at any public or private sale, and whether in
one lot as an entirety, or in separate portions, and for such price and other
terms and conditions as is commercially reasonable given the nature of the
Promissory Note Collateral;
 
(ii) if notice to Grantor is required, give written notice to Grantor at least
ten days before the date of sale of the Promissory Note Collateral or any
portion thereof;
 
(iii) transfer all or any part of the Promissory Note Collateral into Secured
Party’s name or in the name of its nominee or nominees; or
 
(iv) vote all or any part of the Promissory Note Collateral (whether or not
transferred into the name of Secured Party) and give all consents, waivers and
ratifications in respect of the Promissory Note Collateral and otherwise act
with respect thereto, as though Secured Party were the outright owner thereof.
 
(c) Grantor acknowledges that all or part of foreclosure of the Promissory Note
Collateral may be restricted by state or federal securities laws, Secured Party
may be unable to effect a public sale of all or part of the Promissory Note
Collateral, that a public sale is or may be impractical and inappropriate and
that, in the event of such restrictions, Secured Party thus may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire the Promissory Note
Collateral for their own account, for investment and not with a view to its
distribution or resale.  Grantor agrees that if reasonably necessary Secured
Party may resort to one or more sales to a single purchaser or a restricted or
limited group of purchasers.  Secured Party shall not be obligated to make any
sale or other disposition, unless the terms thereof shall be satisfactory to it.

 
93

--------------------------------------------------------------------------------

 

(d) If, in the opinion of Secured Party based upon written advice of counsel,
any consent, approval or authorization of any federal, state or other
governmental agency or authority should be necessary to effectuate any sale or
other disposition of any Promissory Note Collateral, Grantor shall execute all
such applications and other instruments as may reasonably be required in
connection with securing any such consent, approval or authorization, and will
otherwise use its commercially reasonable efforts to secure the same.
 
(e) The rights, privileges, powers and remedies of Secured Party shall be
cumulative, and no single or partial exercise of any of them shall preclude the
further or other exercise of any of them.  Any waiver, permit, consent or
approval of any kind by Secured Party of any Acceleration Event, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.  Any proceeds of any
disposition of the Promissory Note Collateral by the Secured Party in accordance
with this Section 10, or any part thereof, may be applied by Secured Party to
the payment of expenses incurred by Secured Party in connection with the
foregoing, and the balance of such proceeds shall be applied by Secured Party
toward the payment of the Obligations. Notwithstanding anything contained herein
to the contrary, it is expressly understood and agreed that the Company shall
have no rights to proceed against the Collateral until the occurrence of an
Acceleration Event under any given Promissory Note.
 
11. ATTORNEY FEES.  THE PREVAILING PARTY IN ANY ACTION BY SECURED PARTY TO
COLLECT ANY AMOUNTS DUE UNDER THIS AGREEMENT AND/OR THE PROMISSORY NOTES SHALL
BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS FEES AND COSTS.
 
12. ENTIRE AGREEMENT, AMENDMENTS; ETC.  THIS AGREEMENT, TOGETHER WITH the
promissory Notes, the Purchase Agreement, THE WARRANT, AND THE OTHER TRANSACTION
DOCUMENTS (AS DEFINED IN THE PURCHASE AGREEMENT), REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES SOLELY WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT, AND NO CONSENT TO ANY
DEPARTURE BY GRANTOR HEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME
SHALL BE IN WRITING AND SIGNED BY SECURED PARTY, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE
FOR WHICH GIVEN, PROVIDED THAT ANY PARTY MAY GIVE A WAIVER IN WRITING AS TO
ITSELF. NO AMENDMENT OF ANY PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE
UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY BOTH GRANTOR AND SECURED
PARTY.
 
13. GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF
 

 
94

--------------------------------------------------------------------------------

 

    THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS
OTHER THAN THE STATE OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
14. ADDRESSES FOR NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER (A) SHALL BE GIVEN IN THE FORM AND MANNER SET FORTH IN THE WARRANT AND
(B) SHALL BE DELIVERED, (I) IN THE CASE OF NOTICE TO GRANTOR, BY DELIVERY OF
SUCH NOTICE TO GRANTOR AT ITS ADDRESS SPECIFIED IN THE WARRANT OR AT SUCH OTHER
ADDRESS AS SHALL BE DESIGNATED BY GRANTOR IN A WRITTEN NOTICE TO SECURED PARTY
IN ACCORDANCE WITH THE PROVISIONS THEREOF, AND (II) IN THE CASE OF NOTICE TO
SECURED PARTY, BY DELIVERY OF SUCH NOTICE TO SECURED PARTY AT ITS ADDRESS
SPECIFIED IN THE WARRANT OR AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY
SECURED PARTY IN A WRITTEN NOTICE TO GRANTOR IN ACCORDANCE WITH THE PROVISIONS
THEREOF.
 
15. TERMINATION DATE.  THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE ON THE DATE
THE OBLIGATIONS ARE PAID AND PERFORMED IN FULL AND NO PROMISSORY NOTES REMAIN
OUTSTANDING (THE “TERMINATION DATE”), IT BEING
 

 
95

--------------------------------------------------------------------------------

 

UNDERSTOOD AND AGREED THAT THE OBLIGATIONS SHALL BE DEEMED TO BE PAID AND
PERFORMED IN FULL UPON A FULL REDEMPTION OF THE SERIES A PREFERRED STOCK BY THE
SECURED PARTY AS CONTEMPLATED BY CLAUSE (II) OF SECTION 6(D) OF THE CERTIFICATE
OF DESIGNATIONS OF PREFERENCES, RIGHTS AND LIMITATIONS OF THE SERIES A PREFERRED
STOCK. SECURED PARTY AGREES THAT FROM AND AFTER THE TERMINATION DATE, SECURED
PARTY WILL, FROM TIME TO TIME, AT THE EXPENSE AND AT THE REQUEST OF GRANTOR,
PROMPTLY FOLLOWING ANY SUCH REQUEST OF GRANTOR: (I) DELIVER TO GRANTOR SUCH
TERMINATION STATEMENTS, RELEASES, ASSIGNMENTS OR OTHER AGREEMENTS OR
INSTRUMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO GRANTOR, AS
GRANTOR MAY REASONABLY REQUEST TO EVIDENCE THE TERMINATION OF THIS AGREEMENT,
THE PAYMENT OR OTHER SATISFACTION IN FULL OF ALL THE OBLIGATIONS AND TO
EVIDENCE, EFFECT OR CONFIRM THE RELEASE AND TERMINATION OF ANY AND ALL SECURITY
INTERESTS AND OTHER LIENS CREATED HEREUNDER OR PURSUANT TO THE PROMISSORY NOTES
OR OTHERWISE SECURING THE OBLIGATIONS, AND (II) DELIVER ANY COLLATERAL HELD BY
SECURED PARTY TO GRANTOR OR, AS APPLICABLE, INSTRUCT THE RELEVANT CUSTODIAN TO
DELIVER SUCH COLLATERAL TO GRANTOR.  EXCEPT AS PROVIDED IN SECTIONS 12 THROUGH
16, WHICH SHALL SURVIVE THE TERMINATION DATE, FROM AND AFTER THE TERMINATION
DATE, THIS AGREEMENT SHALL BE OF NO FURTHER FORCE AND EFFECT AS TO ANY MATTERS
THEREAFTER.
 
16. MISCELLANEOUS.
 
(a) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof. Any party delivering an executed counterpart of this Agreement
by facsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.
 
(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.
 
(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.

 
96

--------------------------------------------------------------------------------

 

(d) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. For clarification purposes, the
Recitals are part of this Agreement.
 
(e) Unless the context of this Agreement  clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and  “including” are not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Section, subsection and clause
references herein are to this Agreement unless otherwise specified.  Any
reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).
 
(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns.  The Secured Party may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of Grantor, which consent will not be unreasonably withheld or
delayed.  Grantor may not assign any or all of its rights under this Agreement.
 
(g) All dollar amounts referred to in this Agreement are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Agreement shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.
 


[The remainder of the page is intentionally left blank]
 

 
97

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, Grantor has caused this
Agreement to be duly executed as of the date first above written.
 
 
SOCIUS CG II, LTD.





 
By:
 

 
Name:

 
Title:

 
Accepted:

 
 
NYXIO TECHNOLOGIES CORPORATION

 
By:
 

 
Name:

 
Title:



 
98

--------------------------------------------------------------------------------

 